UNSECURED LOAN AGREEMENT
















between













Inland Real Estate Corporation, as Borrower







and







Wells Fargo Bank, National Association, as Lender


































Entered into as of November 15, 2011

















P:\CLIENT\WELLS\Inland Unsecured Facility\Unsecured Loan Agreement v6
(111511).doc










TABLE OF CONTENTS

ARTICLE 1. DEFINITIONS

1.1 DEFINED TERMS

1.2 EXHIBITS INCORPORATED

ARTICLE 2.  LOAN

2.1 LOAN

2.2 LOAN UNSECURED

2.3 LOAN FEE

2.4 NOTE

2.5 PURPOSE

2.6 INTEREST; PAYMENTS

2.7 CREDIT FOR PRINCIPAL PAYMENTS

2.8 MATURITY DATE

2.9 GUARANTY(S)

ARTICLE 3.  DISBURSEMENT

3.1 CONDITIONS PRECEDENT

3.2 ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION

3.3 FUNDS TRANSFER DISBURSEMENTS

ARTICLE 4.  REPRESENTATIONS AND WARRANTIES

4.1 EXISTENCE

4.2 AUTHORIZATION AND VALIDITY

4.3 FORMATION AND ORGANIZATIONAL DOCUMENTS

4.4 NO CONFLICT; GOVERNMENTAL CONSENT

4.5 LITIGATION; CONTINGENT OBLIGATIONS

4.6 FINANCIAL STATEMENTS; MATERIAL ADVERSE EFFECT

4.7 ACCURACY

4.8 TAXES

4.9 SUBORDINATION

4.10 MATERIAL AGREEMENTS

4.11 BUSINESS LOAN

4.12 TAX SHELTER REGULATION

4.13 INSURANCE

4.14 SUBSIDIARIES; INVESTMENT AFFILIATES

4.15 ERISA

4.16 REGULATION U

4.17 COMPLIANCE WITH LAWS

4.18 OWNERSHIP OF PROPERTIES

4.19 INVESTMENT COMPANY ACT

4.20 AFFILIATE TRANSACTIONS

4.21 SOVLENCY

4.22 REIT STATUS

4.23 ENVIRONMENTAL MATTERS

4.24 INTELLECTUAL PROPERTY

4.25 BROKER’S FEES

4.26 QUALIFYING UNENCUMBERED PROPERTIES

4.27 NO BANKRUPTCY FILINGS

4.28 NO FRAUDULENT INTENT

4.29 BUSINESS

4.30 TRANSACTION IN BEST INTERSESTS OF BORROWER AND SUBSIDIARY GUARANTORS;
CONSIDERATION  

4.31 OFAC

4.32 SURVIVAL

ARTICLE 5.  COVENANTS OF BORROWER

5.1 FINANCIAL CONDITION

5.2 MERGER, SALE OF ASSETS

5.3 DELIVERY AND RELEASE OF SUBSIDARY GUARANTY

5.4 DIVIDENDS, DISTRIBUTIONS

5.5 SALE AND LEASEBACK

5.6 EXPENSES

5.7 ERISA COMPLIANCE

5.8 SWAPS; DERIVATIVE DOCUMENTS

5.9 LIENS

5.10 CONTRACTUAL OBLIGATIONS

5.11 TRANSACTIONS WITH AFFILIATES

5.12 MAINTENANCE OF STATUS; MODIFICATION OF FORMATION DOCUMENTS

5.13 ACQUISITIONS AND INVESTMENTS

5.14 NOTICE OF DEFAULT

5.15 CONDUCT OF BUSINESS

5.16 TAXES

5.17 INSURANCE

5.18 COMPLIANCE WITH LAWS

5.19 MAINTENANCE OF PROPERTIES

5.20 ENVIRONMENTAL MATTERS

5.21 FURTHER ASSURANCES

5.22 DISTRIBUTION OF INCOME TO BORROWER

5.23 PERMITTED INVESTMENTS

5.24 PROHIBITED ENCUMBRANCES

5.25 EXCHANGE LISTING

5.26 MORE RESTRICTIVE AGREEMENTS

ARTICLE 6.  REPORTING COVENANTS

6.1 FINANCIAL INFORMATION

6.2 BOOKS AND RECORDS

ARTICLE 7.  DEFAULT REMEDIES

7.1 DEFAULT

(a) Default in Payment

(b) Default in Performance

(c) Misrepresentations

(d) Indebtedness Cross-Default

(e) Voluntary Bankruptcy Proceeding

(f) Involuntary Bankruptcy Proceeding

(g) Revocation of Loan Documents

(h) Judgment

(i) Attachment

(j) ERISA

(k) Loan Documents

(l) Change of Control/Change in Management

(m) Damage; Strike; Casualty

7.2 ACCELERATION UPON DEFAULT; REMEDIES

(a) Acceleration; Termination of Facilities

(b) Loan Documents

(c) Applicable Law

(d) Appointment of Receiver

(e) Specified Derivatives Contract Remedies

7.3 MARSHALING; PAYMENTS SET ASIDE

7.4 PERFORMANCE BY LENDER

7.5 RIGHTS CUMULATIVE

ARTICLE 8.  MISCELLANEOUS PROVISIONS

8.1 INDEMNITY

8.2 FORM OF DOCUMENTS

8.3 NOTICES

8.4 RELATIONSHIP OF PARTIES

8.5 ATTORNEYS' FEES AND EXPENSES; ENFORCEMENT

8.6 IMMEDIATELY AVAILABLE FUNDS

8.7 LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION

8.8 CAPITAL ADEQUACY; ADDITIONAL COSTS

8.9 WAIVER OF JURY TRIAL

8.10 SEVERABILITY

8.11 NO WAIVER; SUCCESSORS

8.12 TIME

8.13 HEADINGS

8.14 GOVERNING LAW

8.15 USA PATRIOT ACT NOTICE COMPLIANCE

8.16 INTEGRATION; INTERPRETATION

8.17 AMENDMENTS TO EXISTING CREDIT AGREEMENTS

8.18 JOINT AND SEVERAL LIABILITY

8.19 COUNTERPARTS




EXHIBIT A -- DOCUMENTS




EXHIBIT B – FORM NOTE




EXHIBIT C – FORM TRANSFER AUTHORIZER DESIGNATION




EXHIBIT D – FORM COMPLIANCE CERTIFICATE




EXHIBIT E – FORM SUBSIDIARY GUARANTY




EXHIBIT F – ENVIRONMENTAL INVESTIGATION AND SPECIFICATION PROCEDURES




EXHIBIT G – MINIMUM INSURANCE REQUIREMENTS WITH RESPECT TO QUALIFYING
UNENCUMBERED PROPERTIES










SCHEDULE 1.1

-

SUBSIDIARY GUARANTORS

SCHEDULE 4.5

-

LITIGATION

SCHEDULE 4.14

-

SUBSIDIARIES; INVESTMENT AFFILIATES

SCHEDULE 4.18

-

TITLE DEFECTS

SCHEDULE 4.23

-

ENVIRONMENTAL MATTERS

SCHEDULE 4.26

-

QUALIFYING UNENCUMBERED PROPERTIES

SCHEDULE 5.13(ii)

-

INVESTMENTS











Page i

P:\CLIENT\WELLS\Inland Unsecured Facility\Unsecured Loan Agreement v6
(111511).doc




 Loan No. 1005936







UNSECURED LOAN AGREEMENT







THIS UNSECURED LOAN AGREEMENT ("Agreement") is entered into as of November 15,
2011, by and between Inland Real Estate Corporation, a Maryland corporation
("Borrower"), and Wells Fargo Bank, National Association ("Lender").







R E C I T A L




Borrower desires to borrow from Lender, and Lender agrees to loan to Borrower,
the extension of credit for which provision is made herein.




NOW, THEREFORE, Lender and Borrower agree as follows:







ARTICLE 1.  DEFINITIONS

1.




1.1

DEFINED TERMS.  The following capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below.  Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.




"Acquisition" - means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.




“Adjusted Annual EBITDA” - means, as of any date, an annualized amount
determined by multiplying four (4) times the Consolidated Net Income for the
most recent fiscal quarter of Borrower for which financial results have been
reported, as adjusted by (i) adding or deducting for, as appropriate, any
adjustment made under GAAP for straight lining of rents, gains or losses from
sales of assets, extraordinary items, depreciation, amortization, interest
expenses, the Consolidated Group Pro Rata Share of interest, depreciation and
amortization in Investment Affiliates; and (ii) deducting from such annualized
amount an annual amount for capital expenditures equal to $0.15 per square foot
times the weighted daily average gross leaseable area of Projects owned by the
Consolidated Group or any Investment Affiliate (but only deducting the
applicable Consolidated Group Pro Rata Share of such amount with respect to such
Investment Affiliate) during such fiscal quarter.




“Adjusted Annual NOI” - means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by an annual amount for capital expenditures equal to $0.15 per square
foot times the gross leaseable area of such Project; adding or deducting for, as
appropriate, any adjustment made under GAAP for straight lining of rents, gains,
or loses from sales of assets, extraordinary items, depreciation, amortization
or interest expense; and (i) deducting therefrom any income attributable to
Excluded Tenants but only if and to the extent that the aggregate amount of such
income attributable to Excluded Tenants would be greater than 5% of all other
elements of aggregate Adjusted Annual NOI without regard to such income and (ii)
adding or deducting for, as appropriate, any adjustment made under GAAP for
straight lining of rents, gains or losses from sales of assets, extraordinary
items, depreciation, amortization or interest expense.




“Adjusted Unencumbered NOI” - means, as of any date, an annualized amount
determined by multiplying four (4) times the difference of (a) Unencumbered NOI
for the most recent fiscal quarter of Borrower for which financial results have
been reported less (b) an amount for capital expenditures equal to $0.0375 per
gross leasable square foot ($0.15 per annum divided by four quarters) times the
weighted average gross leasable area of Qualifying Unencumbered Properties owned
by Borrower and the Subsidiary Guarantors during such fiscal quarter.




“Affiliate” - means of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interest) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  In no event shall
Lender be deemed to be an affiliate of Borrower.




"Agreement" - shall have the meaning ascribed to such term in the preamble
hereto.




“Agreement Execution Date” - means the date this Agreement has been fully
executed and delivered by all parties hereto.




"Bankruptcy Code" - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.




"Borrower" - means Inland Real Estate Corporation, a Maryland corporation.




"Business Day" - means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Lender are open to the public for carrying on
substantially all of Lender's business functions. Unless specifically referenced
in this Agreement as a Business Day, all references to "days" shall be to
calendar days.




“Capital Stock" – means any and all shares, interests, participations, or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.




“Capitalized Lease" – of a Person means any lease of Property imposing
obligations on such Person, as lessee thereunder, which are required in
accordance with GAAP to be capitalized on a balance sheet of such Person.




“Capitalized Lease Obligations" – of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.




“Capitalization Rate” – means .0775.




“Cash Equivalents" – means, as of any date:




(a)

securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;




(b)

mutual funds organized under the United States Investment Company Act rated AAm
or AAm-G by S&P and P-1 by Moody’s;




(c)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s (or in each case, if no bank or trust company is so rated, the
highest comparable rating then given to any bank or trust company, but in such
case only for funds invested overnight or over a weekend) provided that such
investments shall mature or be redeemable upon the option of the holders thereof
on or prior to a date one month from the date of their purchase;




(d)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1+ by S&P, and not less
than P-1 by Moody’s (or in each case, if no bank or trust company is so rated,
the highest comparable rating then given to any bank or trust company, but in
such case only for funds invested overnight or over a weekend) provided that
such investments shall mature or be redeemable upon the option of the holders
thereof on or prior to a date three months from the date of their purchase;




(e)

bonds or other obligations having a short term unsecured debt rating of not less
than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of not
less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;




(f)

repurchase agreements issued by an entity rated not less than A-1 + by S&P, and
not less than P-1 by Moody’s which are secured by U.S. Government securities of
the type described in clause (a) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;




(g)

short term promissory notes rated not less than A-1+ by S&P, and not less than
P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and




(h)

commercial paper (having original maturities of not more than 365 days) rated at
least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or domestic issuer
who, at the time of the investment, has outstanding long-term unsecured debt
obligation rated at least A1 by Moody’s.




“Change of Control" – means (i) any change in the ownership of Borrower which
results in less than eighty percent (80%) of Borrower’s Capital Stock being held
by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any
change in the membership of Borrower’s Board of Directors which results in the
board members at any date after the Agreement Execution Date constituting less
than 50% of the total board members at any time during the two (2) year period
following such date.




“Change in Management" – means the failure of at least two (2) of Brett A.
Brown, D. Scott Carr or Mark E. Zalatoris to continue to be active on a daily
basis in the management of Borrower, provided that if any such individuals shall
die or become disabled Borrower shall have sixty (60) days to retain a
replacement executive of comparable experience which is reasonably satisfactory
to Lender.




"Code" – means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.




“Consolidated Debt Service” – means, for any period (a) Consolidated Interest
Expense for such period, plus (b) the aggregate amount of scheduled principal
payments attributable to Consolidated Outstanding Indebtedness (excluding
optional prepayments and scheduled principal payments in respect of any such
Indebtedness which is not amortized through equal periodic installments of
principal and interest over the term of such Indebtedness) required to be made
during such period by any member of the Consolidated Group plus (c) a percentage
of all such scheduled principal payments required to be made during such period
by any Investment Affiliate on Indebtedness taken in to account in calculating
Consolidated Interest Expense, equal to the greater of (x) the percentage of the
principal amount of such Indebtedness for which any member of the Consolidated
Group is liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.




“Consolidated Group” - means Borrower and all Subsidiaries which are
consolidated with Borrower for financial reporting purposes under GAAP.




“Consolidated Group Pro Rata Share” – means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.




“Consolidated Interest Expense” - means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.




“Consolidated Net Income” - means, for any period, the sum of (i) consolidated
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
investment Affiliate for such period determined in accordance with GAAP.




“Consolidated Net Worth” - means, as of any date of determination, an amount
equal to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness
as of such date.




“Consolidated Outstanding Indebtedness” - means, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Consolidated Group outstanding at such date, determined on a consolidated basis
in accordance with GAAP, plus (b) the applicable Consolidated Group Pro Rata
Share of any Indebtedness of each Investment Affiliate other than Indebtedness
of such Investment Affiliate to a member of the Consolidated Group, less (c)
with respect to each consolidated Subsidiary of Borrower in which Borrower does
not directly or indirectly hold a 100% ownership interest, a percentage of any
Indebtedness of such consolidated Subsidiary which is not a Guarantee Obligation
of Borrower equal to the percentage ownership interest in such consolidated
Subsidiary which is not held directly or indirectly by Borrower.




“Construction in Progress” – means, as of any date, the total construction cost
expended as of the applicable date to construct any Projects then under
development plus the book value of all land not then included in the Unimproved
Land.




"Controlled Group" – means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.




“Convertible Notes” – means those certain 4.625% Senior Convertible Notes Due
2026, issued by Inland Real Estate Corporation pursuant to an Indenture dated
November 13, 2006, as amended by a First Supplemental Indenture dated May 17,
2010.




"Default" - shall have the meaning ascribed to such term in Section 7.1.




"Development Projects" – means a Project currently under development that has
not achieved an Occupancy Rate of at least 80%, or on which the improvements
(other than tenant improvements) related to the development have not been
completed.  A Development Project on which all improvements (other than tenant
improvements) related to the development of such Project have been completed for
at least 12 months shall cease to constitute a Development Project
notwithstanding the fact that such Project has not achieved an Occupancy Rate of
at least 80%.




“Environmental Laws" – means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other applicable law
(including common law) regulating, relating to or imposing liability standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect, in each case to the extent the foregoing
are applicable to Borrower or any Subsidiary or any of their respective assets
of Projects.




“ERISA" – means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.




“Excluded Tenants” – means, as of any date, any tenant at one of the Projects
that either (i) is subject to a voluntary or involuntary petition for relief
under any federal or state bankruptcy codes or insolvency law or (ii) is not
operating its business in its demised premises at such Project, unless such
tenant’s lease obligations are guaranteed by an entity whose then current
long-term, unsecured debt obligations are rated BBB – or above by S&P and Baa3
or above by Moody’s.




“Existing Credit Agreements” - means the Existing Revolving Credit Agreement and
the Existing Term Loan Agreement.  




“Existing Revolving Credit Agreement” - means that certain Fourth Amended and
Restated Credit Agreement, dated as of June 24, 2010, as amended as of August
13, 2010, March 11, 2011 and June 23, 2011, among Borrower, KeyBank National
Association, as administrative agent, Wells Fargo Bank, National Association,
and certain other banks, financial institutions and other entities party thereto
from time to time as lenders, as amended or otherwise modified if such amendment
or modification is expressly consented to in writing by Lender, in its capacity
as lender or agent under the Existing Revolving Credit Agreement.  




“Existing Term Loan Agreement” - means that certain Amended and Restated Term
Loan Agreement, dated as of June 24, 2010, as amended as of August 13, 2010,
March 11, 2011 and June 23, 2011, among Borrower, KeyBank National Association,
as administrative agent, Wells Fargo Bank, National Association, and certain
other banks, financial institutions and other entities party thereto from time
to time as lenders, as amended or otherwise modified if such amendment or
modification is expressly consented to in writing by Lender, in its capacity as
lender or agent under the Existing Term Loan Agreement.  




“Financeable Ground Lease” – means, a ground lease reasonably satisfactory to
Lender, which must provide customary protections for a potential leasehold
mortgagee (“Mortgagee”) which include, among other things (i) a remaining term,
including any optional extension terms exercisable unilaterally by the tenant,
of not less than 25 years, (ii) a provision that the ground lease will not be
terminated until the Mortgagee has received notice of a default, has had a
reasonable opportunity to cure or complete foreclosure, and has failed to do so,
(iii) provision for a new lease to the Mortgagee as tenant on the same terms if
the ground lease is terminated for any reason, (iv) transferability of the
tenant’s interest under the ground lease without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement for consent of the ground lessor, and (vi) that the tenant under the
ground lease is entitled to all insurance proceeds and condemnation awards
(other than the amount attributable to landlord’s fee interest in the land if an
adjustment in rent is provided for in connection therewith).




“First Mortgage Receivable” – means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate delivered in connection
herewith.




“Fixed Charges” - shall mean, as of any date, the sum of (i) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported plus (ii) all dividends payable on account of
preferred stock or preferred operating partnership units of Borrower or any
other Person in the Consolidated Group (including dividends to Inland Ryan joint
ventures) with respect to the four (4) immediately preceding fiscal quarters of
Borrower for which financial results have been reported.




“Forward Purchase Commitments” – means those agreements for the acquisition of a
Project or Projects (or of ownership interests therein) for an agreed and
specified purchase price entered into by Borrower, another member of the
Consolidated Group or an Investment Affiliate which have become unconditional
due to the expiration of any due diligence period or other right of purchaser to
terminate such agreement, other than as a result of a default by the seller, a
casualty or condemnation or the failure of another customary closing condition.




"Funds From Operations" - shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.




"GAAP" – means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.




"Governmental Authority" – means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.




“Guarantee Obligation” - means, as to any Person (the “guaranteeing person”),
any obligation (determined without duplication) of (a) the guaranteeing person
or (b) another Person (including, without limitation, any bank under any Letter
of Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated liability set forth in the instrument
embodying such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Borrower in good
faith.




"Guarantor" - means any Subsidiary Guarantor.




“Implied Debt Service” – means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 2.50%.




“Indebtedness” - of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) all net obligations of such Person under Swap
Contracts, and (i) all liabilities secured by any lien (other than liens for
taxes not yet due and payable) on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof.
 The amount of any net obligations under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.




"Intellectual Property" - shall have the meaning ascribed to such term in
Section 4.24(a).




“Investment” – of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade), deposit
account or contribution of capital by such Person to any other Person or any
investment in, purchase or other acquisition of, the stock, partnership
interests, notes, debentures or other securities of any other Person made by
such Person.




“Investment Affiliate" – means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group, excluding those Persons in whom the Consolidated Group’s ownership
interest is evidenced only by Marketable Securities.




"Lender" - means Wells Fargo Bank, National Association.




"Letter of Credit" – of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.




“LIBOR Loan” – means any portion of the Loan that accrues interest at a rate
calculated with reference to the LIBO Rate (as defined in Exhibit A to the Note)
or the One-Month Rate (as defined in Exhibit A to the Note).




"Lien" - means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).




"Loan" - means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement:  FIFTY MILLION
AND NO/100THS DOLLARS ($50,000,000).




"Loan Documents" - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit A as Loan Documents.




“Marketable Securities" - means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.




"Material Adverse Effect" – means, in Lender’s reasonable discretion, a material
adverse effect on (i) the business, Property or condition (financial or
otherwise) of Borrower and its Subsidiaries taken as a whole, (ii) the ability
of Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.




"Material Indebtedness" – shall have the meaning ascribed to such term in
Section 7.1(d).




"Materials of Environmental Concern" – means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or waste defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos
polychlorinated biphenyls and urea-formaldehyde insulation.




"Maturity Date" - means November 15, 2018.




"Multiemployer Plan" - means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which Borrower or any member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.




“Negative Pledge” – means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.




“Net Operating Income” – means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees” means, with
respect to each Project for any period, an amount equal to the greater of (i)
actual management fees payable with respect thereto and (ii) three percent (3%)
per annum on the aggregate base rent and percentage rent due and payable under
the leases at such Project.




"Note" - means that certain Promissory Note of even date herewith, in the
original principal amount of the Loan, executed by Borrower and payable to the
order of Lender, in the form of Exhibit B attached hereto, as hereafter amended,
supplemented, replaced or modified.




"Obligations" – means all Indebtedness and other obligations, including any swap
obligations, of Borrower to Lender arising under this Agreement and the Loan
Documents.




“Occupancy Rate” – means with respect to a Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Project actually occupied by tenants that are not affiliated with Borrower and
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Project.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Project notwithstanding a temporary cessation of operations
for renovations, repair, other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.




"Participant" - shall have the meaning ascribed to such term in Section 8.7.

 

“PBGC" – means the Pension Benefit Guaranty Corporation, or any successor
thereto.




“Permitted Acquisitions" – shall have the meaning ascribed to such term in
Section 5.13.




“Permitted Liens" – shall have the meaning ascribed to such term in Section 5.9.




“Permitted Negative Pledges” – shall mean (a) Negative Pledges under the
Existing Revolving Credit Agreement for the benefit of the lenders thereunder
and (b) Negative Pledges under the Existing Term Loan Agreement for the benefit
of the lenders thereunder.




“Person" – means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.




"Plan" – means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.




"Project" – means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.




"Property" – of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.




“Qualifying Unencumbered Properties” – means any Stabilized Retail Project which
as of any date of determination, (a) is wholly owned by a Subsidiary Guarantor,
in fee simple or under the terms of a Financeable Ground Lease, (b) is located
in the United States, (c) is not, nor is any interest of Borrower or any
Subsidiary therein, subject to any lien (other than Permitted Liens set forth in
Sections 5.9(i) through 5.9(v)) or to any Negative (Pledge other than Permitted
Negative Pledges); (d) with respect to which (i) none of Borrower’s direct or
indirect ownership interest in such Subsidiary Guarantor is subject to any lien
or agreement (including any agreement governing Indebtedness incurred in order
to finance or refinance the acquisition of such Project) which prohibits or
limits the ability of such Subsidiary Guarantor to create, incur, assume or
suffer to exist any Lien upon any Projects or Capital Stock of such Subsidiary
Guarantor or to a Negative Pledge other than Permitted Negative Pledges; and
(ii) Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any Person:
(x) to sell, transfer or otherwise dispose of such Project and (y) to create a
Lien on such Project as security for Indebtedness of Borrower or such Subsidiary
Guarantor, as applicable, other than, with respect to this clause (y) only,
consents of the lenders under the Existing Revolving Credit Agreement and the
lenders under the Existing Term Loan Agreement, to the extent consent is
required under such agreements; (e) is not subject to any agreement (including
any agreement governing Indebtedness incurred in order to finance or refinance
the acquisition of such Project) which entitles any Person to the benefit of any
Lien (other than Permitted Liens set forth in Sections 5.9(i) through 5.9(iv))
on any Project or Capital Stock of such Subsidiary Guarantor or would entitle
any Person to the benefit of any such Lien upon the occurrence of any
contingency (including, without limitation, pursuant to an “equal and ratable”
clause); (f) is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or the matters individually or
collectively which are not material to the profitable operation of such Project
as evidenced by a certification of Borrower; and (g) when aggregated with all
other Qualifying Unencumbered Properties, results in the Qualifying Unencumbered
Properties as a whole having at least eighty percent (80%) of their aggregate
gross leasable area physically occupied.  No asset shall be deemed to be
unencumbered unless both such asset and all Capital Stock of the Subsidiary
Guarantor owning such asset is unencumbered and neither such Subsidiary
Guarantor nor any other intervening Subsidiary between Borrower and such
Subsidiary Guarantor has any Indebtedness for borrowed money (other than
Indebtedness due to Borrower).




“Recourse Indebtedness” - means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.




“Regulatory Change” means, with respect to Lender, any change effective after
the Agreement Execution Date in applicable law, rule, regulation or treaty
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks, including
Lender, of or under any applicable law, rule, regulation or treaty (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) by any Governmental Authority or monetary authority charged with
the interpretation or administration thereof or compliance by Lender with any
request or directive regarding capital adequacy.  Notwithstanding anything
herein to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued




“Reportable Event” – means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.




“Secured Indebtedness” - means any Indebtedness of Borrower or any other member
of the Consolidated Group which is secured by a Lien on a Project, any ownership
interests in any Person or any other assets which had, in the aggregate, a value
in excess of the amount of such Indebtedness at the time such Indebtedness was
incurred.




“Single Employer Plan” – means a Plan maintained by Borrower or any member of
the Controlled Group for employees of Borrower or any member of the Controlled
Group.




“Stabilized Retail Project” – means any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by Lender.




"Subsidiary" – of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture similar business organization
more than 50% of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled.  Unless otherwise expressly
provide, all references herein to a “Subsidiary” shall mean a Subsidiary of
Borrower.




"Subsidiary Guarantors" – those Wholly-Owned Subsidiaries of Borrower listed on
Schedule 1.1, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lender under any guarantee now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).




"Substantial Portion" – means, with respect to the Property of Borrower and its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.




"Swap Contract" - means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transaction, cap transactions, floor transactions,
collar transactions, currently swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar transaction
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and  all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.




“Swap Termination Value” – means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).




“Synthetic Lease Obligations" – means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any debtor
relief laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).




“Total Asset Value” - means, as of any date, (i) Adjusted Annual NOI
attributable to Projects owned by Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately preceding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by the Consolidated Group
as of the end of the last such fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of (A) Adjusted Annual NOI attributable to Projects owned
by Investment Affiliates (excluding Adjusted Annual NOI attributable to Projects
not owned for the entire fiscal quarter on which Adjusted Annual NOI is
calculated and for the five (5) entire immediately preceding fiscal quarters)
divided by (B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata
Share of the price paid for such Projects first acquired by an Investment
Affiliate during such period of six (6) consecutive entire fiscal quarters, plus
(vi) the Consolidated Group Pro Rata Share of Unrestricted Cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of the last such fiscal quarter plus (vii) Construction in Progress and
First Mortgage Receivables of Borrower or any other member of the Consolidated
Group (with each such asset valued at the lower of its acquisition cost and its
fair market value), plus (viii) Unimproved Land owned by Borrower or any member
of the Consolidated Group (with each such asset valued at the lower of its
acquisition cost and its fair market value); provided, for each of clause (i),
(ii), (iii) and (vii), with respect to each consolidated Subsidiary of Borrower
in which Borrower does not directly or indirectly hold a 100% ownership
interest, the amounts determined pursuant to such clauses shall be multiplied by
the percentage ownership interest in such consolidated Subsidiary which is held
directly or indirectly by Borrower, and only such product shall be included in
“Total Asset Value.”  For purposes of this definition, to the extent that the
aggregate amount included in Total Asset Value on account of clause (ii) and
clause (v) above would exceed fifteen percent (15%) of Total Asset Value, one or
more of the Projects eligible to be valued under such clauses shall be
designated by Borrower and eliminated from valuation under such clauses to the
extent necessary to cause the aggregate amount included in Total Asset Value
under clause (ii) and clause (v) to be less than fifteen percent (15%) of Total
Asset Value.  Such eliminated Projects shall instead be valued under clause (i)
or clause (iv) above, as applicable, notwithstanding the exclusions stated
therein.




“Unencumbered Asset Value” - means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Qualifying Unencumbered Properties then owned by Borrower or a Subsidiary
Guarantor but not so owned for such period of six (6) consecutive entire fiscal
quarters, plus (c) the GAAP book value of Development Projects not subject to
any Lien (other than Permitted Liens set forth in Sections 5.9(i) through
5.9(iv)) or to any Negative Pledge (other than Permitted Negative Pledges), plus
(d) all Unrestricted Cash, Cash Equivalents, and Marketable Securities and all
First Mortgage Receivables (valued at the lower of its acquisition cost and its
fair market value).  For purposes of this definition, to the extent (i) the
aggregate amount included in Unencumbered Asset Value under clause (d) above
would exceed 10% of the Unencumbered Asset Value, or (ii) the aggregate amount
included in Unencumbered Asset Value attributable to Development Projects under
clause (c) above would exceed 15% of the Unencumbered Asset Value or the
aggregate amount included under clause (c) and (d) together would exceed 20% of
Unencumbered Asset Value, such excess shall be excluded.  To the extent
Unencumbered Asset Value attributable to Qualifying Unencumbered Properties
which are occupied pursuant to Financeable Ground Leases would exceed 10% of
Unencumbered Asset Value, such excess shall be excluded.




“Unencumbered Leverage Ratio” - means, as of any date, the then-current
Unencumbered Asset Value divided by the then-current Unsecured Indebtedness.




“Unencumbered NOI” - means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by Borrower or a Subsidiary
Guarantor, but not so owned for the full fiscal quarter, the additional amount
of Net Operating Income that would have been earned if such Qualifying
Unencumbered Property had been so owned for the full fiscal quarter.




“Unfunded Liabilities” – means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.




“Unimproved Land” – means, as of any date, any land which (i) is not
appropriately zoned for retail development, (ii) does not have access to all
necessary utilities or (iii) does not have access to publicly dedicated streets,
unless such land has been designated in writing by Borrower in a certificate
delivered to Lender as land that is reasonably expected to satisfy all such
criteria within twelve (12) months after such date.




“Unmatured Default” – means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.




“Unrestricted Cash, Cash Equivalents and Marketable Securities” – means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by Borrower or another member of the Consolidated Group, to be valued for
purposes of this Agreement at 100% of its then-current book value, as determined
under GAAP.




“Unsecured Indebtedness” – means all Consolidated Outstanding Indebtedness that
is not Secured Indebtedness, including without limitation the Convertible Notes.




“Wholly-Owned Subsidiary” – of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interest having ordinary voting
power of which shall at the time be so owned or controlled.




a.1

EXHIBITS INCORPORATED.  All exhibits, schedules or other items attached hereto
are incorporated into this Agreement by such attachment for all purposes.







ARTICLE 2.  LOAN

2.




2.1

LOAN.  By and subject to the terms of this Agreement and each other document
identified on Exhibit A hereto as a Loan Document, Lender agrees to lend to
Borrower and Borrower agrees to borrow from Lender the principal sum of FIFTY
MILLION AND NO/100THS DOLLARS ($50,000,000).  Borrower acknowledges that the
Loan has been fully funded as of the date hereof and the full amount of the Loan
is outstanding as of the date of this Agreement.




2.2

LOAN UNSECURED.  This Loan is unsecured.  




2.3

LOAN FEE.  Upon, and in consideration of, the execution by Lender of this
Agreement, Borrower shall pay to Lender a non-refundable loan fee in the amount
of FIVE HUNDRED THOUSAND AND NO/100THS DOLLARS ($500,000).




2.4

NOTE.  The Loan shall be evidenced by the Note.




2.5

PURPOSE.  The proceeds of the Loan shall be used for the purpose of redeeming or
repurchasing all or a portion of the Convertible Notes or reimbursing Borrower
for expenditures made by Borrower in connection with the redemption or
repurchase of all or a portion of the Convertible Notes.




2.6

INTEREST; PAYMENTS.  Except as otherwise provided in any Loan Document, interest
shall accrue upon the outstanding principal balance of the Loan at the rate(s)
provided in the Note, and such interest shall be payable as required therein.  




2.7

CREDIT FOR PRINCIPAL PAYMENTS.  Any payment made upon the outstanding principal
balance of the Loan shall be credited as of the Business Day received, provided
such payment is received by Lender no later than 11:00 a.m. (Central Standard
Time or Central Daylight Time, as applicable) and constitutes immediately
available funds.  Any principal payment received after said time, or which does
not constitute immediately available funds, shall be credited upon such funds
having become unconditionally and immediately available to Lender.




2.8

MATURITY DATE.  The maturity date of the Loan shall be the Maturity Date, on
which date all sums due and owing under this Agreement and the other Loan
Documents shall be payable in full.  All payments due to Lender under this
Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds.




2.9

GUARANTY(S).  All obligations of Borrower to Lender under the Loan Documents
shall be guaranteed by each Guarantor and such guaranty(s) shall be evidenced by
and subject to the terms of a form of guaranty to be furnished by Lender.







ARTICLE 3.  DISBURSEMENT

3.




3.1

CONDITIONS PRECEDENT.  Lender's obligation to make any disbursements or take any
other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent:




(a)

The representations and warranties contained herein shall be true on and as of
the date of the signing of this Agreement and on the date such action is to be
taken, with the same effect as though such representations and warranties had
been made on and as of such dates, and on such dates no Default or Unmatured
Default, shall exist; provided, that as to the representation and warranty of
Borrower set forth in Section 4.5 of this Agreement, such representation and
warranty shall be true and correct in all material respects on and as of date
hereof.




(b)

Lender shall have received:  (i) certificates of good standing for Borrower and
each Subsidiary Guarantor, from the State of Maryland for Borrower and the
states of organization of each Subsidiary Guarantor, certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Execution Date, and (ii) foreign qualification certificates for
Borrower and each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of
Borrower or such Subsidiary Guarantor to so qualify or be licensed (if required)
would have a Material Adverse Effect.




(c)

Lender shall have received copies of the formation documents (including code of
regulations, if appropriate) of Borrower and the Subsidiary Guarantors,
certified by an officer of Borrower or such Subsidiary Guarantor, as
appropriate, together with all amendments thereto.




(d)

Lender shall have received incumbency certificates, executed by officers of
Borrower and the Subsidiary Guarantors, which shall identify by name and title
and bear the signature of the Persons authorized to sign the Loan Documents and
to make a borrowing hereunder on behalf of Borrower, upon which certificate
Lender shall be entitled to rely until informed of any change in writing by
Borrower or any such Subsidiary Guarantor.




(e)

Lender shall have received copies, certified by a Secretary or an Assistant
Secretary of Borrower and each Subsidiary Guarantor, of the Board of Directors’
resolutions (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for Lender) authorizing the borrowing hereunder, with
respect to Borrower, and the execution, delivery and performance of the Loan
Documents to be executed and delivered by Borrower and each Subsidiary Guarantor
hereunder.




(f)

Lender shall have received a certificate, signed by an officer of Borrower,
stating that on the Agreement Execution Date (a) no Default or Unmatured Default
has occurred and is continuing, (b) all representations and warranties of
Borrower are true and correct, (c) except as disclosed, none of Borrower, any
member of the Consolidated Group or any Investment Affiliate is delinquent
(beyond any applicable cure or grace periods) in the payment of any Indebtedness
owing by such Person (other than trade payables not more than 90 days past due);
and (d) no action, suit, investigation or proceeding, pending or threatened,
exists in any court or before any arbitrator or governmental authority that
purports to materially and adversely affect Borrower, Guarantors or any
subsidiary of either one or any transaction contemplated hereby, or that could
have a material adverse effect on Borrower, Subsidiary Guarantors or any
subsidiary of either one or any transaction contemplated hereby or on the
ability of Borrower, Subsidiary Guarantors or any subsidiary of either one to
perform its obligations under the Loan Documents, provided that such certificate
is in fact true and correct.




(g)

Lender shall have received the most recent financial statements of Borrower.




(h)

Lender shall have received a compliance certificate as described in Section
6.1(e).




(i)

All legal matters incidental to such action shall be satisfactory to counsel of
Lender.




(j)

Prior to taking any such action hereunder, Borrower and each Subsidiary
Guarantor, as applicable, shall have delivered to Lender this Agreement, the
Note, the other Loan Documents and such other documents, instruments, policies,
forms of evidence and other materials as Lender may request under the terms of
the Loan Documents, including, without limitation written opinion of Borrower’s
and Subsidiary Guarantors’ counsel, addressed to Lender, in form and substance
reasonably acceptable to Lender.




(k)

Lender shall have received the consent of the agent under each of the Existing
Credit Agreements to Borrower’s execution and delivery of this Agreement.




(l)

Lender shall have received such other documents as Lender or its counsel may
have reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.




3.2

ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION.  The proceeds of
the Loan, when qualified for disbursement, shall be disbursed to or for the
benefit or account of Borrower under the terms of this Agreement; provided,
however, that any direct disbursements from the Loan which are made by means of
wire transfer shall be subject to the provisions of that certain Section
entitled Funds Transfer Disbursements.  Disbursements hereunder may be made by
Lender upon the written request of any person who has been authorized by
Borrower to request such disbursements until such time as written notice of
Borrower's revocation of such authority is received by Lender at the address
shown in Exhibit C.  




3.3

FUNDS TRANSFER DISBURSEMENTS.  Borrower hereby authorizes Lender to disburse the
proceeds of any Loan(s) made by Lender or its affiliate pursuant to the Loan
Documents as requested by an authorized representative of Borrower to any of the
accounts designated in that certain Exhibit entitled Transfer Authorizer
Designation, the form of which is attached hereto as Exhibit C.  Borrower agrees
to be bound by any transfer request: (i) authorized or transmitted by Borrower;
or, (ii) made in Borrower's name and accepted by Lender in good faith and in
compliance with these transfer instructions, even if not properly authorized by
Borrower.  Borrower further agrees and acknowledges that Lender may rely solely
on any bank routing number or identifying bank account number or name provided
by Borrower to effect a wire or funds transfer even if the information provided
by Borrower identifies a different bank or account holder than named by
Borrower.  Lender is not obligated or required in any way to take any actions to
detect errors in information provided by Borrower.  If Lender takes any actions
in an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Lender takes
these actions Lender will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Lender and Borrower.
  Borrower agrees to notify Lender of any errors in the transfer of any funds or
of any unauthorized or improperly authorized transfer requests within 14 days
after Lender's confirmation to Borrower of such transfer.  Lender will, in its
sole discretion, determine the funds transfer system and the means by which each
transfer will be made.  Lender may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization (ii)
require use of a bank unacceptable to Lender or prohibited by government
authority; (iii) cause Lender to violate any Federal Reserve or other regulatory
risk control program or guideline, or (iv) otherwise cause Lender to violate any
applicable law or regulation.  Lender shall not be liable to Borrower or any
other parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower's transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Lender's control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (a) any
claim for these damages is based on tort or contract or (b) Lender or Borrower
knew or should have known the likelihood of these damages in any situation.
 Lender makes no representations or warranties other than those expressly made
in this Agreement.







ARTICLE 4.  REPRESENTATIONS AND WARRANTIES

4.

As a material inducement to Lender's entry into this Agreement, Borrower
represents and warrants to Lender as of the date hereof and continuing
thereafter that:




4.1

EXISTENCE.  Borrower is a corporation duly organized and validly existing under
the laws of the State of Maryland, with its principal place of business in
Illinois and is duly qualified as a foreign corporation, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.  Each Subsidiary
is duly incorporated or formed, as applicable, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, as
applicable, and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.




4.2

AUTHORIZATION AND VALIDITY.  Borrower has the corporate power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder.  The execution and delivery by Borrower
of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which it is a party constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.  Each Subsidiary Guarantor has the corporate, partnership,
limited liability company or other applicable organizational power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder.  The execution and delivery by each
Subsidiary Guarantor of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, partnership, limited liability company or other appropriate
organizational proceedings, and the Loan Documents to which each such Subsidiary
Guarantor is a party constitute legal, valid and binding obligations of such
Subsidiary Guarantor enforceable against such Subsidiary Guarantor in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.




4.3

FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower has delivered to Lender all
formation and organizational documents of Borrower, of the partners, joint
venturers or members of Borrower, if any, and of all Guarantors, and all such
formation and organizational documents remain in full force and effect and have
not been amended or modified since they were delivered to Lender.  




4.4

NO CONFLICT; GOVERNMENTAL CONSENT.  Neither the execution and delivery by
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
Borrower or any of its Subsidiaries or Borrower’s or any Subsidiary’s articles
of incorporation or by-laws, or other similar organizational documents, or the
provisions of any indenture, instrument or agreement to which Borrower or any of
its Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien in, of or on the Property of
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement.  No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents other than the filing of a copy of this Agreement.
 




4.5

LITIGATION; CONTINGENT OBLIGATIONS.  Except as set forth on Schedule 4.5 hereto
or as set forth in written notice to Lender from time to time, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting Borrower or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect.  Borrower has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 6.1 or as set forth in written notices to Lender given from time
to time after the Agreement Execution Date on or about the date such material
contingent obligations are incurred.




4.6

FINANCIAL STATEMENTS; MATERIAL ADVERSE EFFECT.  All consolidated financial
statements of Borrower and its Subsidiaries heretofore or hereafter delivered to
Lender were prepared in accordance with GAAP in effect on the preparation date
of such statements and fairly present in all material respects the consolidated
financial condition and operations of Borrower and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended,
subject, in the case of interim financial statements, to normal and customary
year-end adjustments.  From the preparation date of the most recent financial
statements delivered to Lender through the Agreement Execution Date, there was
no change in the business, properties, or condition (financial or otherwise) of
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.




4.7

ACCURACY.  No information, exhibit or report furnished by Borrower or any of its
Subsidiaries to Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.




4.8

TAXES.  Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
 No tax liens have been filed and no claims are being asserted with respect to
such taxes.  The charges, accruals and reserves on the books of Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.




4.9

SUBORDINATION.  Borrower is not a party to or bound by any agreement, instrument
or indenture that may require the subordination in right or time of payment of
any of the Obligations to any other indebtedness or obligation of any such
Persons.




4.10

MATERIAL AGREEMENTS.  Neither Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could have a Material Adverse Effect, or (ii) any agreement or instrument
evidencing or governing Indebtedness, which default would constitute a Default
hereunder.




4.11

BUSINESS LOAN.  The Loan is solely for business purposes to a commercial
enterprise which is carried on for the purpose of investment or profit and none
of the collateral for the Loan consists of the assignment of any individual’s
salary, wages, commissions or other compensation for services or his/her
household furniture or other goods used for his/her personal, family or
household purposes.




4.12

TAX SHELTER REGULATION.  Borrower does not intend to treat the Loan, and/or
related transactions as being a “reportable transaction” (within the meaning of
United States Treasury Regulation Section 1.6011-4). In the event Borrower
determines to take any action inconsistent with such intention, it will promptly
notify Lender thereof.   If Borrower so notifies Lender, Borrower acknowledges
that one or more of Lender may treat its Loan as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and Lender will maintain the
lists and other records required by such Treasury Regulation.




4.13

INSURANCE.  Borrower and its Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
Borrower and its Subsidiaries operate, including, without limitation, in the
case of all Qualifying Unencumbered Properties, the coverage described on
Exhibit G attached hereto and made a part hereof.




4.14

SUBSIDIARIES; INVESTMENT AFFILIATES.  Schedule 4.14(a) hereto contains, an
accurate list of all Subsidiaries of Borrower (which are not Subsidiary
Guarantors as of the Agreement Execution Date), setting forth their respective
jurisdictions of incorporation or formation and the percentage of their
respective capital stock or partnership or membership interest owned by Borrower
or other Subsidiaries.  All of the issued and outstanding shares of capital
stock of all Subsidiaries that are corporations have been duly authorized and
issued and are fully paid and non-assessable. There are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any
Subsidiary. Schedule 4.14(b) hereto contains an accurate list of all Investment
Affiliates of Borrower, including the correct legal name of such Investment
Affiliate, the type of legal entity which each such Investment Affiliate is, and
the type and amount of all equity interests in such Investment Affiliate held
directly or indirectly by Borrower.




4.15

ERISA.  The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $1,000,000. Neither Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.




4.16

REGULATION U.  Borrower has not used, and does not intend to use, the proceeds
of the Loan to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.




4.17

COMPLIANCE WITH LAWS.  Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. Neither Borrower nor any Subsidiary has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable federal, state and local environmental, health
and safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.




4.18

OWNERSHIP OF PROPERTIES.  Except as set forth on Schedule 4.18 hereto, on the
date of this Agreement, Borrower and its Subsidiaries will have good and
marketable title, free of all Liens other than those permitted by Section 5.9,
to all of the Property and assets reflected in the financial statements as owned
by it.




4.19

INVESTMENT COMPANY ACT.  Neither Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.




4.20

AFFILIATE TRANSACTIONS.  Except as permitted by Section 5.11, neither Borrower,
nor any of its Subsidiaries is a party to or bound by any agreement or
arrangement (whether oral or written) to which any Affiliate of Borrower or any
of its Subsidiaries is a party.




4.21

SOLVENCY.  




(a)

Immediately after the Agreement Execution Date and the making of the Loan and
after giving effect to the application of the proceeds of the Loan, (a) the fair
value of the assets of Borrower and its Subsidiaries on a consolidated basis, at
a fair valuation, will exceed the  debts and liabilities, subordinated,
contingent or otherwise, of Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Borrower and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.




(b)

Borrower does not intend to, or to permit any of its Subsidiaries to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.




4.22

REIT STATUS.  Borrower is qualified as a real estate investment trust under
Section 856 of the Code and currently is in compliance in all material respects
with all provisions of the Code applicable to the qualification of Borrower as a
real estate investment trust.




4.23

ENVIRONMENTAL MATTERS.  Each of the following representations and warranties is
true and correct on and as of the Agreement Execution Date except as disclosed
on Schedule 4.23 attached hereto and to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:




(a)

To the best knowledge of Borrower, the Projects of Borrower and its Subsidiaries
do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of Borrower or any Subsidiary under, Environmental Laws.




(b)

To the best knowledge of Borrower, (i) the Projects of Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.




(c)

Neither Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Projects, nor does Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.




(d)

To the best knowledge of Borrower, Materials of Environmental Concern have not
been transported or disposed of from the Projects of Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
Borrower and its Subsidiaries in violation of, or in a manner that could give
rise to liability of Borrower or any Subsidiary under, any applicable
Environmental Laws.




(e)

No judicial proceedings or governmental or administrative action is pending, or,
to the knowledge of Borrower, threatened, under any Environmental Law to which
Borrower or any of its Subsidiaries is or, to Borrower's knowledge, will be
named as a party with respect to the Projects of Borrower and its Subsidiaries,
nor are there any consent decrees or other decrees, consent orders,
administrative order or other orders, or other administrative of judicial
requirements outstanding under any Environmental Law with respect to the
Projects of Borrower and its Subsidiaries.




(f)

To the best knowledge of Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of
Borrower and its Subsidiaries, or arising from or related to the operations of
Borrower and its Subsidiaries in connection with the Projects in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws.




4.24

INTELLECTUAL PROPERTY.  







(a)

Borrower and each of its Subsidiaries owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.




(b)

Borrower and each of its Subsidiaries have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.




(c)

No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property.




(d)

The use of such Intellectual Property by Borrower and each of its Subsidiaries
does not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of Borrower or any of its Subsidiaries that could be reasonably expected to
have a Material Adverse Effect.




4.25

BROKER’S FEES. No broker's or finder's fee, commission or similar compensation
will be payable with respect to the transactions contemplated hereby and no
other similar fees or commissions will be payable by Lender for any other
services rendered to Borrower, any of the Subsidiaries of Borrower or any other
Person ancillary to the transactions contemplated hereby.




4.26

QUALIFYING UNENCUMBERED PROPERTIES.  As of the Agreement Execution Date,
Schedule 4.26 is a correct and complete list of all Qualifying Unencumbered
Properties.  Each of the assets included by Borrower in calculations of the
Unencumbered Asset Value satisfies all of the requirements contained in this
Agreement for the same to be included therein.




4.27

NO BANKRUPTCY FILINGS. Neither Borrower nor any of its Subsidiaries is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any of such Persons.




4.28

NO FRAUDULENT INTENT. Neither the execution and delivery of this Agreement or
any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Borrower or the Subsidiary
Guarantors with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.




4.29

BUSINESS.  As of the Agreement Execution Date, Borrower, the Guarantors and the
other Subsidiaries are engaged in the business of acquiring, owning, operating,
developing, and managing the Projects, together with other business activities
incidental thereto.  




4.30

TRANSACTION IN BEST INTERESTS OF BORROWER AND SUBSIDIARY GUARANTORS;
CONSIDERATION.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower and the Subsidiary Guarantors and
their respective creditors.  The direct and indirect benefits to inure to
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower and the Subsidiary Guarantors pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Subsidiary Guarantor to guaranty the Obligations, Borrower would be unable to
obtain the financing contemplated hereunder which financing will enable Borrower
and its subsidiaries to have available financing to conduct and expand their
business. Borrower and its Subsidiaries constitute a single integrated financial
enterprise and receives a benefit from the availability of credit under this
Agreement.




4.31

OFAC. None of Borrower, any Guarantor, any of the other Subsidiaries, or any
other Affiliate of Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.




4.32

SURVIVAL. All statements contained in any certificate, financial statement or
other instrument delivered by or on behalf of Borrower or any of its
Subsidiaries to Lender pursuant to or in connection with this Agreement or any
of the other Loan Documents (including, but not limited to, any such statement
made in or in connection with any amendment thereto or any statement contained
in any certificate, financial statement or other instrument delivered by or on
behalf of Borrower prior to the Agreement Execution Date and delivered to Lender
in connection with closing the transactions contemplated hereby) shall
constitute representations and warranties made by Borrower under this Agreement.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loan.







ARTICLE 5.  COVENANTS OF BORROWER

5.




Borrower covenants that so long as any credit remains available hereunder, and
until payment in full of all amounts owing under the Loan Documents:




5.1

FINANCIAL CONDITION.  Borrower shall, and shall cause its Subsidiaries to,
comply at all times with the following:




(a)

Variable Interest Indebtedness.  Borrower and its Subsidiaries shall not at any
time permit the outstanding principal balance of Indebtedness which bears
interest at an interest rate that is not fixed through the maturity date of such
Indebtedness to exceed twenty percent (20%) of Total Asset Value, unless all of
such Indebtedness in excess of such amount is subject to a Swap Contract
approved by Lender that effectively converts the interest rate on such excess to
a fixed rate.




(b)

Consolidated Net Worth.  Borrower shall maintain a Consolidated Net Worth of not
less than $570,004,788 plus eighty percent (80%) of the equity contributions or
sales of treasury stock received by Borrower after June 23, 2011.




(c)

Indebtedness and Cash Flow Covenants.  Borrower on a consolidated basis with its
Subsidiaries shall not permit, at any time:




(i)

Consolidated Outstanding Indebtedness to be more than 0.60 times Total Asset
Value;




(ii)

Adjusted Annual EBITDA to be less than 1.50 times Fixed Charges;




(iii)

any Guarantee Obligations of any member of the Consolidated Group which
guarantee Secured Indebtedness, or any Secured Indebtedness of any member of the
Consolidated Group which is also Recourse Indebtedness to exist which exceed, in
the aggregate, 10% of Total Asset Value;




(iv)

the Unencumbered Leverage Ratio to be less than 1.60;




(v)

the Unencumbered Asset Value to be less than $250,000,000;




(vi)

Adjusted Unencumbered NOI to be less than 1.50 times Implied Debt Service; or




(vii)

Secured Indebtedness to be more than 0.45 times Total Asset Value.




5.2

MERGER, SALE OF ASSETS.  Borrower will not, nor will it permit any of its
Subsidiaries to, without prior notice to Lender and without providing a
certification of compliance with the Loan Documents enter into any merger (other
than mergers in which such entity is the survivor and mergers of Subsidiaries
(but not Borrower) as part of transactions that are Permitted Acquisitions
provided that following such merger the target entity becomes a Wholly-Owned
Subsidiary of Borrower), consolidation, reorganization or liquidation or
transfer or otherwise dispose of all or a Substantial Portion of their
Properties, except for (a) such transactions that occur between Wholly-Owned
Subsidiaries or between Borrower and a Wholly-Owned Subsidiary and (b) mergers
solely to change the jurisdiction of organization of a Subsidiary Guarantor,
provided that, in any event, approval in advance by Lender shall be required for
transfer or disposition in any quarter of assets with an aggregate value greater
than 10% of Total Asset Value, or any merger resulting in an increase to the
Total Asset Value of more than 35%.




5.3

DELIVERY AND RELEASE OF SUBSIDIARY GUARANTY.  Borrower shall cause each of its
existing Subsidiaries (other than a Subsidiary which is a single-purpose entity
which owns only Projects subject to Secured Indebtedness and which has
restrictions on the creation of additional Indebtedness and other safeguards
typically imposed on such single-purpose entities in secured financings) to
execute and deliver to Lender the Subsidiary Guaranty.  Within 10 days after the
later of the date Borrower forms or acquires any Subsidiary or the date such
Subsidiary first owns a Project, Borrower shall cause such Subsidiary (other
than Subsidiaries excluded under the parenthetical in the preceding sentence) to
execute and deliver to Lender a joinder in the Subsidiary Guaranty (in the form
attached as Exhibit A to the form of Subsidiary Guaranty attached hereto as
Exhibit E), together with supporting organizational and authority documents and
opinions similar to those provided with respect to Borrower under Section 3.1
hereof.  If a Subsidiary that is initially not required to deliver a Subsidiary
Guaranty under the parenthetical in the first sentence is later not precluded
from doing so, then Borrower shall cause such Subsidiary to deliver a Joinder to
Guaranty and such supporting documents and opinions at that time.  If a
Subsidiary Guarantor has sold its Projects and has liquidated all of its other
assets and applied all of the proceeds of such liquidation in accordance with
the terms of the Loan Documents and its organizational documents, such
Subsidiary Guarantor shall be released from the Subsidiary Guaranty or from any
other liability it may have undertaken with respect to the Obligations.




5.4

DIVIDENDS, DISTRIBUTIONS.  Provided there is no then-existing Default or (after
notice thereof to Borrower) Unmatured Default hereunder, Borrower and its
Subsidiaries shall be permitted to declare and pay dividends on their Capital
Stock from time to time in amounts determined by Borrower, provided, however,
that in no event shall Borrower declare or pay dividends on its Capital Stock or
make distributions with respect thereto to (including dividends paid and
distributions actually made with respect to gains on property sales and any
preferred dividends or distributions as Borrower may be contractually required
to make from time to time from the Inland-Ryan joint ventures) if such dividends
and distributions paid on account of the then-current fiscal quarter and the
three immediately preceding fiscal quarters, in the aggregate for such period,
would exceed (A) 95% of Funds From Operations (as adjusted to exclude deductions
or increases due to one-time items, including non-cash charges and impairments)
for such period plus (B) without duplication, all gains on property sales for
such period to the extent distributions were actually made with respect thereto.
 Notwithstanding the foregoing, Borrower shall be permitted at all times to
distribute whatever amount of dividends is necessary to maintain its tax status
as a real estate investment trust.




5.5

SALE AND LEASEBACK.  Borrower will not, nor will it permit any of its
Subsidiaries to, sell or transfer a Substantial Portion of its Property in order
to concurrently or subsequently lease such Property as a lessee.




5.6

EXPENSES.  Borrower shall immediately pay Lender upon demand all costs and
expenses incurred by Lender in connection with: (a) the preparation of this
Agreement, all other Loan Documents contemplated hereby; (b) the administration
of this Agreement and the other Loan Documents for the term of the Loan; and (c)
the enforcement or satisfaction by Lender of any of Borrower's obligations under
this Agreement or the other Loan Documents.  For all purposes of this Agreement,
Lender's costs and expenses shall include, without limitation, all legal fees
and expenses, accounting fees and auditor fees.  If any of the services
described above are provided by an employee of Lender, Lender's costs and
expenses for such services shall be calculated in accordance with Lender's
standard charge for such services.




5.7

ERISA COMPLIANCE.  Borrower shall at all times comply with the provisions of
ERISA with respect to any retirement or other employee benefit plan to which it
is a party as employer.




5.8

SWAPS; DERIVATIVE DOCUMENTS.  Borrower will not enter into or remain liable
upon, nor will it permit any Subsidiary to enter into or remain liable upon, any
Swap Contract, except to the extent required to protect Borrower and its
Subsidiaries against increases in interest payable by them under variable
interest Indebtedness.  If Borrower purchases from Lender any swap, derivative,
foreign exchange or hedge transaction or arrangement (or other similar
transaction or arrangement howsoever described or defined) in connection with
the Loan, Borrower shall, upon receipt from Lender, execute promptly all
documents evidencing such transaction, including without limitation the ISDA
Master Agreement, the Schedule to the ISDA Master Agreement and the ISDA
Confirmation.




5.9

LIENS.  Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Qualifying
Unencumbered Property of Borrower or any of its Subsidiaries, except:




(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;




(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;




(iii)

Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;




(iv)

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of Borrower or its
subsidiaries;




(v)

Liens on Projects existing on the date hereof which secure Indebtedness as
described in Schedule 4.18 hereto; and




(vi)

Liens other than Liens described in subsections (i) through (iv) above arising
in connection with any Indebtedness permitted hereunder to the extent such Liens
will not result in a Default in any of Borrower’s covenants herein.




Liens permitted pursuant to this Section 5.9 shall be deemed to be ”Permitted
Liens”.




5.10

CONTRACTUAL OBLIGATIONS.  Borrower shall, and shall cause its Subsidiaries to,
comply with the requirements of all contractual obligations by which Borrower or
such Subsidiary is bound pursuant to any agreement, contract, lease or other
document.




5.11

TRANSACTIONS WITH AFFILIATES.  Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to Borrower or
such Subsidiary than Borrower or such Subsidiary would obtain in a comparable
arms-length transaction.




5.12

MAINTENANCE OF STATUS; MODIFICATION OF FORMATION DOCUMENTS.  Borrower shall at
all times maintain its status as a real estate investment trust in compliance
with all applicable provisions of the Code relating to such status.  Borrower
shall not, and shall not permit any Subsidiary of Borrower to, without the prior
written consent of Lender, amend or modify any of their respective articles of
incorporation, limited liability company agreements, partnership agreements,
by-laws, or other formation documents, if such amendment or modification would
have a Material Adverse Effect.  




5.13

ACQUISITIONS AND INVESTMENTS.  Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or become or remain a partner in any partnership or joint
venture, or to make any Acquisition of any Person, except:




(i)

Cash Equivalents and Marketable Securities;




(ii)

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring real property (for investment purposes) and
related Property, Investments in joint ventures and partnerships engaged solely
in the business of purchasing, developing, owning, operating, leasing and
managing retail properties, and Investments in existence on the date hereof and
described in Schedule 5.13(ii) hereto;




(iii)

transactions permitted pursuant to Section 5.2;




(iv)

transactions permitted pursuant to Section 5.23; and




(v)

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of retail properties;




provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 5.13 shall be deemed to be “Permitted
Acquisitions”.




5.14

NOTICE OF DEFAULT.  Borrower will give, and will cause each of its Subsidiaries
to give, prompt notice in writing to Lender of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.




5.15

CONDUCT OF BUSINESS.  Borrower will do, and will cause each of its Subsidiaries
to do, all things necessary to remain duly incorporated or duly qualified,
validly existing and in good standing as a real estate investment trust,
corporation, limited liability company, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
(except with respect to mergers permitted pursuant to Section 5.2 and Permitted
Acquisitions) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each jurisdiction in
which any Qualifying Unencumbered Property owned (or leased pursuant to an
eligible ground lease) by it is located, and in each other jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect, and to
carry on and conduct their businesses in substantially the same manner as they
are presently conducted where the failure to do so could reasonably be expected
to have a Material Adverse Effect, and specifically, neither Borrower nor its
Subsidiaries may undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties.  Borrower shall, and shall cause each Subsidiary, to develop and
implement such programs, policies and procedures as are necessary to comply with
the USA Patriot Act and shall promptly advise Lender in writing in the event
that any of such Persons shall determine that any investors in such Persons are
in violation of such act.




5.16

TAXES.  Borrower will pay, and will cause each of its Subsidiaries to pay, when
due all taxes, assessments and governmental charges and levies upon them or
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.




5.17

INSURANCE.  Borrower will, and will cause each of its Subsidiaries to, maintain
insurance which is consistent with the representation contained in Section 4.13
on all their Property and Borrower will furnish to any Lender upon reasonable
request full information as to the insurance carried




5.18

COMPLIANCE WITH LAWS.  Borrower will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which they may be subject, the violation of
which could reasonably be expected to have a Material Adverse Effect.




5.19

MAINTENANCE OF PROPERTIES.  Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects and Properties (including without limitation, all
Intellectual Property), reasonably necessary for the continuous operation of the
Projects, in good repair, working order and condition, ordinary wear and tear
excepted.




5.20

ENVIRONMENTAL MATTERS.  Borrower and its Subsidiaries shall:




(i)

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall Borrower or its Subsidiaries be required to modify the terms of
leases, or renewals thereof, with existing tenants (i) at Projects owned by
Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.




(ii)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) Borrower has determined in
good faith that contesting the same is not in the best interests of Borrower and
its Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.




(iii)

Defend, indemnify and hold harmless Lender, and its respective officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of Borrower, its Subsidiaries or the Projects, or
any orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.  This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.




(iv)

Prior to the acquisition of a new Project after the Agreement Execution Date,
perform or cause to be performed an environmental investigation which
investigation shall include preparation of a ”Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental engineer in accordance with customary standards which discloses
that such Project is not in violation of the representations and covenants set
forth in this Agreement, unless such violation has been disclosed in writing to
Lender and remediation actions satisfactory to Lender are being taken, and at a
minimum comply with the specifications and procedures attached hereto as Exhibit
F.  In connection with any such investigation, Borrower shall cause to be
prepared a report of such investigation, to be made available to Lender upon
reasonable request, for informational purposes and to assure compliance with the
specifications and procedures




5.21

FURTHER ASSURANCES.  Borrower shall, at Borrower’s cost and expense and upon
request of Lender, execute and deliver or cause to be executed and delivered, to
Lender such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of Lender to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.




5.22

DISTRIBUTION OF INCOME TO BORROWER.  Borrower shall cause all of its
Subsidiaries to promptly distribute to Borrower (but not less frequently than
once each fiscal quarter of Borrower unless otherwise approved by Lender),
whether in the form of dividends, distribution or otherwise, all profits,
proceeds or other income relating to or arising from such Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each such Subsidiary of its debt
service and operating expenses for such quarter and (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements to be made to such Subsidiary’s assets
and properties approved by such Subsidiary in the ordinary course of business
consistent with its past practices, (c) funding of reserves required by the
terms of any deed of trust, mortgage or similar lien encumbering property of the
Subsidiary; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest.




5.23

PERMITTED INVESTMENTS.  Borrower shall not permit:




(i)

The Consolidated Group’s Investment in Unimproved Land to at any time exceed
five percent (5%) of Total Asset Value.




(ii)

The Consolidated Group’s aggregate Investment in (i) Investment Affiliates and
(ii) any entity which is not a Wholly-Owned Subsidiary (valued at the greater of
the cash investment in that entity by Borrower or the portion of Total Asset
Value attributable to such entity or is assets as the case may be) to at any
time exceed twenty percent (20%) of Total Asset Value.




(iii)

The Consolidated Group’s Investment in First Mortgage Receivables (with each
asset valued at the lower of its acquisition cost and its fair market value) to
at any time exceed five (5%) of Total Asset Value.




(iv)

The Consolidated Group’s Investment in Construction in Progress (with each asset
valued at the lower of its acquisition cost and its fair market value) to at any
time exceed five (5%) of Total Asset Value.




(v)

The Consolidated Group’s Investment in Marketable Securities to at any time
exceed five (5%) of Total Asset Value.




(vi)

The Consolidated Group’s projected Investment in Forward Purchase Commitments
(valued at the anticipated equity investment required to close such
acquisitions, taking into account the amount of Secured Indebtedness anticipated
to be available to fund such acquisition under then-current market conditions,
all as reasonably projected by Borrower) to at any time exceed ten percent (10%)
of Total Asset Value.




(vii)

The Consolidated Group’s aggregate Investment in the above items (i) through
(vi) in the aggregate to at any time exceed twenty-five percent (25%) of Total
Asset Value.  In each case (other than item (ii) above) the Consolidated Group’s
Investment shall include the Consolidated Group Pro Rata Share of any Investment
Affiliate’s Investment in the specified asset type.




5.24

PROHIBITED ENCUMBRANCES.  Borrower agrees that neither Borrower nor any other
member of the Consolidated Group shall (i) create a Lien against any Project
other than a single first-priority mortgage or deed of trust, (ii) create a Lien
on any Capital Stock or other ownership interests in any member of the
Consolidated Group or any Investment Affiliate, or (iii) enter into or be
subject to any agreement governing any Indebtedness which constitutes a Negative
Pledge other than (a) restrictions on further subordinate Liens on Projects
already encumbered by a first-priority mortgage or deed of trust, (b) Permitted
Negative Pledges.




5.25

EXCHANGE LISTING.  Borrower shall maintain at least one class of common shares
of Borrower having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.




5.26

MORE RESTRICTIVE AGREEMENTS.  Should Borrower, while this Agreement is in effect
or the Note remains unpaid, enter into, refinance or modify any agreements
pertaining to any existing or future Indebtedness or issuance of Capital Stock
which agreements or documents include covenants (whether affirmative or
negative), warranties, representations, or defaults or events of default (or any
other provision which may have the practical effect of any of the foregoing,
including, without limitation, any “put” or mandatory prepayment of such debt)
other than those set forth herein or in any of the other Loan Documents,
Borrower shall promptly so notify Lender and, if requested by Lender, Borrower
and Lender shall promptly amend this Agreement and the other Loan Documents to
incorporate some or all of such provisions as determined by Lender in its sole
discretion; provided, however, that any such amendment shall provide that, upon
cancellation or termination of the loan agreement or other instrument pertaining
to such other Indebtedness or issuance of Capital Stock (other than by reason of
any event of default thereunder), so long as no Default or Unmatured Default is
in existence, such amendment also shall terminate and the provisions of this
Agreement affected by such amendment shall revert to the terms thereof as in
effect prior to giving effect to such agreement.







ARTICLE 6.  REPORTING COVENANTS

6.




6.1

FINANCIAL INFORMATION.  Borrower will maintain, for itself and each Subsidiary,
a system of accounting established and administered in accordance with GAAP, and
furnish to Lender:




(a)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for Borrower and its Subsidiaries, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of Borrower and its Subsidiaries for such period and the portion of the
fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, all certified by Borrower’s
chief financial officer or chief accounting office;




(b)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for Borrower and its Subsidiaries, the following reports in
form and substance reasonably satisfactory to Lender, all certified by each
entity’s chief financial officer or chief accounting office: a statement of
Funds From Operations, a statement of cash flows for each individual Project, a
statement detailing Consolidated Outstanding Indebtedness and Adjusted Annual
NOI, a listing of capital expenditures, a report listing and describing all
newly acquired Projects, including their net operating income, cash flow, cost
and secured or unsecured Indebtedness assumed in connection with such
acquisition, if any, summary Projects information to include square footage,
occupancy, Net Operating Income and such other information on all Projects as
may be reasonably requested;




(c)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, of Borrower and its Subsidiaries, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, settling forth in each case in comparative form the
figures for the previous year, without a “going concerns” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonable acceptable to Lender;




(d)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, for Borrower and its Subsidiaries, a statement detailing the
contributions to Adjusted Annual NOI from each individual Project for the prior
fiscal year in form and substance reasonably satisfactory to Lender, certified
by the entity’s chief financial officer or chief accounting officer;




(e)

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit D hereto signed by
Borrower’s chief financial officer or chief accounting officer showing the
calculations and computations necessary to determine compliance with this
Agreement and stating that, to such officer’s’ knowledge, no Default or
Unmatured Default exists, or if, to such officer’s knowledge, any Default or
Unmatured Default exists, stating the nature and status thereof;




(f)

As soon as possible and in any event within 10 days after a responsible officer
of Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief executive officer of Borrower, describing
said Reportable Event and the action which Borrower proposes to take with
respect thereto;




(g)

As soon as possible and in any event within 10 days after receipt by a
responsible officer of Borrower, a copy of (a) any notice or claim to the effect
that Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by Borrower, any of its Subsidiaries, or any other Person
of any toxic or hazardous waste or substance into the environment, and (b) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by Borrower or any of its Subsidiaries,
which, in either case, could have a Material Adverse Effect;




(h)

Promptly upon the furnishing thereof to the shareholders of Borrower, copies of
all financial statements, reports and proxy statements so furnished;




(i)

Promptly upon becoming aware of the same and to the extent Borrower, or any of
its Subsidiaries, are aware of the same, notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting,
Borrower, any of its Subsidiaries or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate in excess of
$5,000,000, and notice of the receipt of notice that any United States income
tax returns of Borrower or any of its Subsidiaries are being audited;




(j)

Promptly upon becoming available, a copy of any amendment to a formation
document of Borrower or any Guarantor;




(k)

Promptly upon becoming aware of the same, notice of any change in the senior
management of Borrower, or any of its Subsidiaries, any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of Borrower, or any of its Subsidiaries which has had or could
reasonably be expect to have a Material Adverse Effect, or any other event or
circumstance which has had or could reasonably be expect to have a Material
Adverse Effect;




(l)

Promptly upon becoming aware of entry of the same, notice of any order, judgment
or decree in excess of $5,000,000 having been entered against Borrower, or any
of its Subsidiaries or any of their respective properties or assets;




(m)

Promptly upon receipt of the same, notice if Borrower, or any of its
Subsidiaries shall receive any notification from any Governmental Authority
alleging a violation of any applicable law or any inquiry which could reasonably
be expect to have a Material Adverse Effect; and




(n)

Such other information (including, without limitation, financial statements for
Borrower and non-financial information) as Lender may from time to time
reasonably request.




6.2

BOOKS AND RECORDS.  Borrower will, and will cause each of its Subsidiaries to,
permit Lender upon reasonable notice, by its respective representatives and
agents, to inspect any of the Projects, corporate books and financial records of
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of Borrower and
each of its Subsidiaries with officers thereof, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as Lender
may designate.




ARTICLE 7.  DEFAULTS AND REMEDIES

7.




7.1

DEFAULT.  The occurrence of any one or more of the following shall constitute an
event of default ("Default") under this Agreement and the other Loan Documents,
whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of applicable law or pursuant to any
judgment or order of any Governmental Authority:




(a)

Default in Payment.




(i)

Borrower shall fail to pay any principal, interest or other amount owing under
this Agreement or any other Loan Document on the Maturity Date or upon
acceleration; or




(ii)

Borrower shall fail to pay any interest or other amount owing under this
Agreement or any of the other Loan Documents within five (5) Business Days after
the same becomes due (other than on the Maturity Date); or




(iii)

Any Guarantor shall fail to pay when due any amount owing under any Loan
Document to which it is a party; or




(b)

Default in Performance.  




(i)

Borrower shall fail to perform or observe any term, covenant, condition or
agreement on its part to be performed or observed and contained in Article 5 or
Article 6; or




(ii)

Borrower or any Guarantor shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a responsible officer of
Borrower or such other Guarantor obtains knowledge of such failure or (y) the
date upon which Borrower has received written notice of such failure from
Lender; or




(c)

Misrepresentations.  Any written statement, representation or warranty made or
deemed made by or on behalf of Borrower or any Guarantor under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of,
Borrower or such Guarantor to Lender, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made; or




(d)

Indebtedness Cross-Default.  Failure of Borrower or any of its Subsidiaries to
pay when due any Recourse Indebtedness, regardless of amount, or any other
Consolidated Outstanding Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) in excess of $50,000,000 in the aggregate
(collectively, "Material Indebtedness"); or the default by Borrower or any of
its Subsidiaries in the performance of any term, provision or condition
contained in any agreement, or any other event shall occur or condition exist,
which causes or permits any such Material Indebtedness to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof (provided that the failure to pay any such Material
Indebtedness shall not constitute a Default so long as Borrower or its
Subsidiaries is diligently contesting the payment of the same by appropriate
legal proceedings and Borrower or its Subsidiaries have set aside, in a manner
reasonably satisfactory to Lender, a sufficient reserve to repay such
Indebtedness plus all accrued interest thereon calculated at the default rate
thereunder and costs of enforcement in the event of an adverse outcome); or,
under any Swap Contract, the occurrence of an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than $10,000,000; or




(e)

Voluntary Bankruptcy Proceeding.  Borrower, any Guarantor or any other
Subsidiary shall:  (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other applicable laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other applicable laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
applicable laws; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; or




(f)

Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against Borrower, any Guarantor or any other Subsidiary in any court
of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
applicable laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 90 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered; or




(g)

Revocation of Loan Documents.  Borrower or any Guarantor shall (or shall attempt
to) disavow, revoke or terminate any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or any Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof); or




(h)

Judgment.  Borrower or any of its Subsidiaries shall fail within sixty (60) days
to pay, bond or otherwise discharge any judgments, warrants, writs of
attachment, execution or similar process or orders for the payment of money in
an amount which, when added to all other judgments, warrants, writs, executions,
processes or orders outstanding against Borrower or any Subsidiary would exceed
$10,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such judgment,
warrant, writ, execution, order or process, the issuer of such bond shall
execute a waiver or subordination agreement in form and substance satisfactory
to Lender pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of Borrower or its Subsidiaries.




(i)

Attachment.  A warrant, writ of attachment, execution or similar process shall
be issued against any property of Borrower, any Guarantor or any other
Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $1,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to Lender
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of Borrower or any Subsidiary.




(j)

ERISA.  




(i)

Multiemployer Plan; Withdrawal Liability.  Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by Borrower or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), exceeds
$1,000,000 or requires payments exceeding $500,000 per annum; or




(ii)

Multiemployer Plan; Reorganization or Termination.  Borrower or any other member
of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of Borrower and
the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years of each such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $500,000; or




(k)

Loan Documents.  A Default (as defined therein) shall occur under any of the
other Loan Documents.




(l)

Change of Control/Change in Management.




(i)

any Change Control shall occur; or




(ii)

any Change in Management shall occur; or




(m)

Damage; Strike; Casualty.  Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of Borrower, any Guarantor, or any
other Subsidiary taken as a whole and only if any such event or circumstance
could reasonably be expected to have a Material Adverse Effect.




7.2

ACCELERATION UPON DEFAULT; REMEDIES.  Upon the occurrence of a Default the
following provisions shall apply:




(a)

Acceleration; Termination of Facilities.




(i)

Automatic.  Upon the occurrence of a Default specified in Sections 7.1(e) or
7.1(f), (1) the principal of, and all accrued interest on, the Loan and the Note
at the time outstanding and (2) all of the other Obligations, including, but not
limited to, the other amounts owed to Lender under this Agreement, the Note or
any of the other Loan Documents shall become immediately and automatically due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived by Borrower on behalf of itself and the
Guarantors.




(ii)

Optional.  If any other Default shall exist, Lender may declare (1) the
principal of, and accrued interest on, the Loan and the Note at the time
outstanding and (2) all of the other Obligations, including, but not limited to,
the other amounts owed to Lender under this Agreement, the Note or any of the
other Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by Borrower on behalf of
itself and the Guarantors.




(b)

Loan Documents.  Lender may exercise any and all of its rights under any and all
of the other Loan Documents.




(c)

Applicable Law.  Lender may, exercise all other rights and remedies it may have
under law or equity.




(d)

Appointment of Receiver.  To the extent permitted by applicable law, Lender
shall be entitled to the appointment of a receiver for the assets and properties
of Borrower and its Subsidiaries, without notice of any kind whatsoever and
without regard to the solvency of any party bound for its payment, to take
possession of all or any portion of the property and/or the business operations
of Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.




(e)

Specified Derivatives Contract Remedies.  Notwithstanding any other provision of
this Agreement or other Loan Document, Lender and its Affiliates shall have the
right, without limitation of other remedies available to Lender and such
Affiliate under contract or applicable law, to undertake any of the following:
 (a) to declare an event of default, termination event or other similar event
under any Swap Contract to which Lender or its Affiliate is a party and to
create an early termination date in respect thereof, (b) to determine net
termination amounts in respect of any and all Swap Contracts to which Lender or
its Affiliate is a party in accordance with the terms thereof, and to set off
amounts among such contracts, and (c) to prosecute any legal action against
Borrower, any Guarantor or other Subsidiary to enforce or collect net amounts
owing to Lender or such Affiliate pursuant to any Swap Contract.




7.3

MARSHALING; PAYMENTS SET ASIDE.  Lender shall be under no obligation to marshal
any assets in favor of Borrower, any Guarantor or any other party or against or
in payment of any or all of the Obligations.  To the extent that Borrower or any
Guarantor makes a payment or payments to Lender, or Lender enforces its security
interests or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.




7.4

PERFORMANCE BY LENDER.  If Borrower or any Guarantor shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, Lender may,
after notice to Borrower, perform or attempt to perform such covenant, duty or
agreement on behalf of Borrower or such Guarantor after the expiration of any
cure or grace periods set forth herein.  In such event, Borrower shall, at the
request of Lender, promptly pay any amount reasonably expended by Lender in such
performance or attempted performance to Lender, together with interest thereon
at the applicable Default Rate (as defined in the Note) from the date of such
expenditure until paid.  Notwithstanding the foregoing, Lender shall have no
liability or responsibility whatsoever for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.




7.5

RIGHTS CUMULATIVE.  The rights and remedies of Lender under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under applicable law.
 In exercising its rights and remedies Lender may be selective and no failure or
delay by Lender in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.




ARTICLE 8.  MISCELLANEOUS PROVISIONS

8.




8.1

INDEMNITY.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A
DIRECT OR INDIRECT CONSEQUENCE OF:  (A) THE PURPOSE TO WHICH BORROWER APPLIES
THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND
WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY
FAILURE AT ANY TIME OF ANY OF BORROWER'S REPRESENTATIONS OR WARRANTIES TO BE
TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER, OR ANY CONSTITUENT
PARTNER OR MEMBER OF BORROWER.  BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE NOTE.  BORROWER'S DUTY TO INDEMNIFY LENDER SHALL
SURVIVE THE REPAYMENT OF THE LOAN.




8.2

FORM OF DOCUMENTS.  The form and substance of all documents, instruments, and
forms of evidence to be delivered to Lender under the terms of this Agreement
and any of the other Loan Documents shall be subject to Lender's approval and
shall not be modified, superseded or terminated in any respect without Lender's
prior written approval.




8.3

NOTICES.  All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth on the signature page of this
Agreement (subject to change from time to time by written notice to all other
parties to this Agreement). All notices, demands or other communications shall
be considered as properly given if delivered personally or sent by first class
United States Postal Service mail, postage prepaid, except that notice of a
Default may be sent by certified mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
 Notices so sent shall be effective three (3) days after mailing, if mailed by
first class mail, and otherwise upon receipt; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.




8.4

RELATIONSHIP OF PARTIES.  The relationship of Borrower and Lender under the Loan
Documents is, and shall at all times remain, solely that of borrower and lender,
and Lender neither undertakes nor assumes any responsibility or duty to Borrower
or to any third party, except as expressly provided in this Agreement and the
other Loan Documents.




8.5

ATTORNEYS' FEES AND EXPENSES; ENFORCEMENT.  If any attorney is engaged by Lender
to enforce or defend any provision of this Agreement or any of the other Loan
Documents, or as a consequence of any Default under the Loan Documents, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding of
Borrower, then Borrower shall immediately pay to Lender, upon demand, the amount
of all reasonable attorneys' fees and expenses and all costs incurred by Lender
in connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Note as specified therein.




8.6

IMMEDIATELY AVAILABLE FUNDS.  Unless otherwise expressly provided for in this
Agreement, all amounts payable by Borrower to Lender shall be payable only in
United States currency, immediately available funds.




8.7

LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.  Borrower agrees that
Lender may elect, at any time, to sell, assign or grant participations in all or
any portion of its rights and obligations under the Loan Documents, and that any
such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities, at Lender's sole
discretion ("Participant").  Borrower further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to:  (a) any party connected with the Loan (including, without
limitation, Borrower, any partner, joint venturer or member of Borrower, any
constituent partner, joint venturer or member of Borrower and any Guarantor);
and/or (b) any lending relationship other than the Loan which Lender may have
with any party connected with the Loan.  In the event of any such sale,
assignment or participation, Lender and the parties to such transaction shall
share in the rights and obligations of Lender as set forth in the Loan Documents
only as and to the extent they agree among themselves.  In connection with any
such sale, assignment or participation, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligations of Borrower to each
purchaser, assignee or participant, and upon written request by Lender, Borrower
shall enter into such amendments or modifications to the Loan Documents as may
be reasonably required in order to evidence any such sale, assignment or
participation.  The indemnity obligations of Borrower under the Loan Documents
shall also apply with respect to any purchaser, assignee or participant.




Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release Lender from its obligations thereunder.  




8.8

CAPITAL ADEQUACY; ADDITIONAL COSTS.




(a)

If Lender or any Participant determines that compliance with any law or
regulation or with any guideline or request from any central bank or other
governmental agency (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by Lender or
such Participant, or any corporation controlling Lender or such Participant, as
a consequence of, or with reference to, Lender’s making or maintaining the Loan
below the rate which Lender or such Participant or such corporation controlling
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of Lender or such Participant or such corporation with
regard to capital), then Borrower shall, from time to time, within thirty (30)
days after written demand by Lender or such Participant, pay to Lender or such
Participant additional amounts sufficient to compensate Lender or such
Participant or such corporation controlling Lender or such Participant to the
extent that Lender or such Participant determines such increase in capital is
allocable to Lender’s or such Participant’s obligations hereunder.  A
certificate as to such amounts, submitted to Borrower by Lender or such
Participant, shall be conclusive and binding for all purposes, absent manifest
error.




(b)

In addition to, and not in limitation of the immediately preceding subsection,
Borrower shall promptly pay to Lender from time to time such amounts as Lender
may determine to be necessary to compensate Lender for any costs incurred by
Lender that it determines are attributable to its making or maintaining of any
LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any reduction
in any amount receivable by Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by Lender of capital in respect of its LIBOR Loans (such increases
in costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to Lender under this Agreement or any of the
other Loan Documents in respect of any of such LIBOR Loans (other than taxes
imposed on or measured by the overall net income of Lender or of its lending
office for any of such LIBOR Loans by the jurisdiction in which Lender has its
principal office or such lending office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining the LIBOR Rate
or the One-Month Rate, as applicable) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by Lender (or its parent
corporation), or any commitment of Lender or (iii) has or would have the effect
of reducing the rate of return on capital of Lender to a level below that which
Lender could have achieved but for such Regulatory Change (taking into
consideration Lender’s policies with respect to capital adequacy).




8.9

WAIVER OF JURY TRIAL  EACH OF BORROWER AND LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.




8.10

SEVERABILITY.  If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectibility therefore, are declared to be or become invalid, illegal
or unenforceable, Lender's obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.




8.11

NO WAIVER; SUCCESSORS.  No waiver shall be implied from any failure of Lender to
take, or any delay by Lender in taking, action concerning any Default or failure
of condition, or from any previous waiver of any similar or unrelated Default or
failure of condition.  Any waiver or approval hereunder must be in writing and
shall be limited to its specific terms.  The terms and provisions hereof shall
bind and inure to the benefit of the heirs, successors and assigns of the
parties.




8.12

TIME.  Time is of the essence of each and every term of this Agreement.




8.13

HEADINGS.  All article, section or other headings appearing in this Agreement
and any of the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Agreement and any of the other Loan
Documents.




8.14

GOVERNING LAW.  This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of Illinois (including, without
limitation, 735 ILCS Section 105/5-1 et seq., but otherwise without regard to
conflict of law provisions), except to the extent preempted by federal laws.
 Borrower and all persons and entities in any manner obligated to Lender under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of Illinois having proper venue and also consent to service of
process by any means authorized by Illinois or federal law.




8.15

USA PATRIOT ACT NOTICE COMPLIANCE.   The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an "account" with such
financial institution.  Consequently, Lender may from time-to-time request, and
Borrower shall provide to Lender, Borrower's name, address, tax identification
number and/or such other identification information as shall be necessary for
Lender to comply with federal law.  An "account" for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.




8.16

INTEGRATION; INTERPRETATION.  The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral.  The Loan Documents shall not be modified except by written
instrument executed by all parties.   Any reference to the Loan Documents
includes any amendments, renewals or extensions now or hereafter approved by
Lender in writing.  




8.17

AMENDMENTS TO EXISTING CREDIT AGREEMENTS.  Notwithstanding anything in this
Agreement to the contrary, so long as no Default or Unmatured Default exists, if
any covenant, Default (in each case, as defined in the Existing Revolving Credit
Agreement and the Existing Term Loan Agreement), acceleration rights or other
material term of the Existing Credit Agreements that is substantially the same
as a corresponding provision of this Agreement or any other Loan Document is
amended or modified and if such amendment or modification is expressly consented
to in writing by Lender in its capacity as a lender and, if applicable, agent
under the Existing Revolving Credit Agreement or Existing Term Loan Agreement,
as applicable, then Lender shall be deemed to have consented to the amendment or
modification, as applicable, of the corresponding covenant, Default (as defined
herein), acceleration right or other material term of this Agreement or the
other Loan Documents.  Borrower, Lender and Guarantors, as applicable, shall
promptly enter into any necessary amendment (or shall consent to such amendment,
as applicable) to the Loan Documents on terms substantially similar to such
corresponding amendment or modification to the Existing Revolving Credit
Agreement or Existing Term Loan Agreement, as applicable; provided, that with
respect to such deemed consent to amendment or modification, as applicable (i)
Borrower agrees that this Agreement and the other Loan Documents (each as
modified pursuant such applicable deemed consent) shall remain in full force and
effect and shall be ratified and confirmed by Borrower in all respects and (ii)
Lender shall not be deemed to have waived any right, power or remedy available
to Lender under the Loan Documents, nor shall Lender be deemed to have waived
any provision of any of the Loan Documents except as expressly provided in a
writing in executed by Lender.  Notwithstanding anything to the contrary
contained herein, if Lender should at any time cease to be a lender under either
the Existing Revolving Credit Agreement or the Existing Term Loan Agreement,
then this Section 8.17 shall not apply with respect to any amendment or
modification of the Existing Revolving Credit Agreement or the Existing Term
Loan Agreement.




8.18

JOINT AND SEVERAL LIABILITY.  The liability of all persons and entities
obligated in any manner under this Agreement and any of the Loan Documents shall
be joint and several.




8.19

COUNTERPARTS.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.




[SIGNATURE PAGES TO FOLLOW].





1

P:\CLIENT\WELLS\Inland Unsecured Facility\Unsecured Loan Agreement v6
(111511).doc




 Loan No. 1005936







IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.
















 

"LENDER"




WELLS FARGO BANK,

NATIONAL ASSOCIATION







By:

_______________________________________

Name:

Title:




 

Lender's Address:

Wells Fargo Bank, National Association

123 N. Wacker Drive

Suite 1900

Chicago, IL 60606

Attention:  Gail L. Duran














"BORROWER"




INLAND REAL ESTATE CORPORATION, a Maryland corporation







By:

_______________________________________

Name:

Title:




 

Borrower's Address:

Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, IL 60523

Attention:  Mark E. Zalatoris








S-1

Signature Page to Unsecured Loan Agreement




EXHIBIT A

Loan No. 1005936







EXHIBIT A - DOCUMENTS




Exhibit A to UNSECURED LOAN AGREEMENT between Inland Real Estate Corporation, a
Maryland corporation, as "Borrower", and Wells Fargo Bank, National Association,
as "Lender", dated as of November 15, 2011.




1.

LOAN DOCUMENTS.  The documents numbered 1.1 through 1.8, inclusive, and
amendments, modifications and supplements thereto which have received the prior
written consent of Lender, together with any documents executed in the future
that are approved by Lender and that recite that they are "Loan Documents" for
purposes of this Agreement are collectively referred to herein as the Loan
Documents.




1.1

This Agreement.




1.2

The Promissory Note of even date herewith in the original principal amount of
the Loan made by Borrower payable to the order of Lender.




1.3

Compliance Certificate of even date herewith executed by Borrower.




1.4

Repayment Guaranty of even date herewith executed by Subsidiary Guarantors as
guarantor in favor of Lender.




1.5

Closing Certificate of even date herewith executed by Borrower.




1.6

Officer’s Certificate of even date herewith, executed by Inland Real Estate LB I
Corporation.




1.7

Officer’s Certificate of even date herewith, executed by Borrower.




1.8

Opinion of Borrower's Legal Counsel dated of even date herewith, executed by
Beth Sprecher Brooks, General Counsel, Senior Vice President, Secretary on
behalf of Inland Real Estate Corporation.











A-1




EXHIBIT B

 Loan No. 1005936







EXHIBIT B – FORM NOTE







Exhibit B to UNSECURED LOAN AGREEMENT between Inland Real Estate Corporation, a
Maryland corporation, as "Borrower", and Wells Fargo Bank, National Association,
as "Lender", dated as of November 15, 2011.




See attached.











B-1




EXHIBIT C

 Loan No. 1005936










EXHIBIT C - FORM TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)


o NEW  o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE    o  DELETE LINE
NUMBER    _____

o INITIAL LOAN DISBURSEMENT




The following representatives of Inland Real Estate Corporation ("Borrower") are
authorized to request the disbursement of the proceeds of the Loan and initiate
funds transfers for Loan Number 1005936 dated November 15, 2011 between Wells
Fargo Bank, National Association ("Lender") and Borrower. Lender is authorized
to rely on this Transfer Authorizer Designation until it has received a new
Transfer Authorizer Designation signed by Borrower, even in the event that any
or all of the foregoing information may have changed.




 




Name




Title

Maximum Wire

Amounti

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

4.

 

 

 

 

 

5.

 

 

 

 

 

 




Initial Loan Disbursement Authorization  o  Not Applicable    o   Applicable ---
Lender is hereby authorized to accept wire transfer instructions from
_________________________ (ie. specify title company escrow) to be delivered,
via fax, email, letter or other method, to Lender for title/escrow
#_____________ and/or loan #__________.  Said instructions shall include the
title/escrow company’s Receiving Party Account Name, city and state, Receiving
Party Account Number, Receiving Lender’s (ABA) Routing Number, Maximum Transfer
Amount required, Borrower’s name, title order/escrow number to which Lender
shall fund the Initial Loan Disbursement under the loan number referenced above.
 The amount of said transfer shall not exceed $___________________.  Borrower
acknowledges and agrees that the acceptance of and wire transfer of funds by
Lender in accordance with the title/escrow company instructions shall be
governed by this Transfer Authorizer Designation form and any other Loan
Documents dated November 15, 2011 by and between Lender and Borrower.  Lender
shall not be further required to confirm said wiring instructions received from
title/escrow company with Borrower.  This Initial Loan Disbursement
Authorization is in effect until _____________________________ after which time
a new authorization request shall be required.  Borrower shall instruct
title/escrow company via a separate letter, to deliver said wiring instructions
in writing, directly to Lender at its address.  Borrower also hereby authorizes
Lender to attach a copy of the title/escrow company’s written wire instructions
to this Transfer Authorizer Designation form upon receipt of said instructions.




Beneficiary Bank and Account Holder Information

1.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:  




Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

Further Credit Information/Instructions:








C-1




EXHIBIT C

 Loan No. 1005936







2.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:  




Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

Further Credit Information/Instructions:







3.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:  




Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

Further Credit Information/Instructions:




     Maximum Wire Amount may not exceed the Loan Amount.










Date: November [__], 2011




"BORROWER"




INLAND REAL ESTATE CORPORATION







By:

________________________________

Name:

Title:














C-2




EXHIBIT D

Loan No. 1005936







EXHIBIT D

FORM COMPLIANCE CERTIFICATE




Wells Fargo Bank, National Association, as Lender

123 N. Wacker Drive

Suite 1900

Chicago, IL 60606

Attn: Gail L. Duran









Re:

Unsecured Loan Agreement dated as of November 15, 2011 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
INLAND REAL ESTATE CORPORATION (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as lender (“Lender”).

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
Lender that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
Lender pursuant to the Agreement together with this Certificate (such statements
the “Financial Statements” and the periods covered thereby the “reporting
period”) and for such reporting periods.

The undersigned hereby further certifies to Lender that:



1.

Compliance with Financial Covenants.  Schedule A attached hereto sets forth
financial data and computations evidencing Borrower's compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct.



2.

Review of Condition.  The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of Borrower
set forth in the Agreement and the covenants of Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of Borrower
through the reporting periods.



3.

Representations and Warranties.  To the undersigned's actual knowledge, the
representations and warranties of Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.



4.

Covenants.  To the undersigned's actual knowledge, during the reporting period,
Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by Borrower,
except as expressly noted on Schedule B hereto.



5.

Indebtedness.  Except as describe on Schedule B hereto, none of Borrower, any
member of the Consolidated Group or any Investment Affiliate is delinquent
(beyond any applicable cure or grace periods) in the payment of any Indebtedness
owing by such Person (other than trade payables not more than 90 days past due).



6.

No Event of Default.  To the undersigned's actual knowledge, no Default exists
as of the date hereof or existed at any time during the reporting period, except
as expressly noted on Schedule B hereto.





D-1




EXHIBIT D

Loan No. 1005936










Schedule A to Compliance Certificate





D-2




EXHIBIT D

Loan No. 1005936







Schedule B to Compliance Certificate





D-3




EXHIBIT D

Loan No. 1005936







IN WITNESS WHEREOF, this Certificate is executed by the undersigned this

day of __________.

INLAND REAL ESTATE CORPORATION

By:

Name:

Title:





D-4




EXHIBIT E

Loan No. 1005936







EXHIBIT E

FORM SUBSIDIARY GUARANTY

[see attached]





E-1




EXHIBIT F

Loan No. 1005936  







EXHIBIT F




ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES




Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments: Phase I Environmental
Site Assessment Process (ASTM Designation E1527-94), a summary of which follows:




This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the United States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).




The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.




The ASTM standard indicates that a Phase I ESA should consist of four main
components: 1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.




While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.





F-1




EXHIBIT G

Loan No. 1005936  







EXHIBIT G




MINIMUM INSURANCE REQUIRMENTS WITH RESPECT

TO QUALIFYING UNENCUMBERED PROPERTIES




Borrower shall obtain and keep in full force and effect either permanent All
Perils insurance coverage or builder’s risk insurance coverage as appropriate,
reasonably satisfactory to Lender, on each of the Qualifying Unencumbered
Properties. All insurance policies shall be issued by carriers with a Best’s
Insurance Reports policy holder’s rating of A or better and a financial size
category of Class VII or higher. The policies shall provide for the following,
and any other coverage that Lender may from time to time reasonably deem
necessary:




a)

Unless such Property is vacant land, coverage Against All Peril and/or Builders
Risk in the amount of 100% of the replacement cost of all improvements located
or to be located on the site of such Property. Such coverage shall include an
endorsement insuring against loss due to acts of terrorism in commercially
reasonable amounts as approved by Lender. If the policy is written on a
CO-INSURANCE basis, the policy shall contain an AGREED AMOUNT ENDORSEMENT as
evidence that the coverage is in an amount sufficient to insure the portion of
Total Asset Value represented by such Property.




b)

Public liability coverage in a minimum amount of not less than $2,000,000 per
occurrence and $5,000,000 in the aggregate.




c)

Rent loss or business interruption coverage in a minimum amount approved by
Lender of not less than the appraised rental for a minimum of twelve months.




d)

Flood hazard coverage in commercially reasonable amounts as approved by Lender,
if any portions of the retail or other commercial buildings on such Property are
located in a special flood hazard area (“Flood Hazard Area”) as designated by
the Federal Emergency Management Agency on its Flood Hazard Boundary Map and
Flood Insurance Rate Maps, and the Department of Housing and Urban Development,
Federal Insurance Administration, Special Flood Hazard Area Maps.




e)

Workers Compensation and Disability insurance as required by law.




f)

Such other types and amounts of insurance with respect to such Properties and
the operation thereof which are commonly maintained in the case of other
property and buildings similar to such Properties in nature, use, location,
height, and type of construction, as may from time to time be reasonably
required by Lender.




Borrower shall cause the premium on each such insurance policy to be paid on or
prior to the date when due and shall provide Lender with notice of such renewal
at least thirty (30) days prior to expiration. Further, each policy shall
provide that it may not be canceled, reduced, or terminated without at least
thirty (30) days (or at least ten (10) days for non-payment of premium) prior
written notice to Lender.





G-1







Loan No. 1005936







SCHEDULE 1.1




SUBSIDIARY GUARANTORS




Building Name

Title Holder

FEIN

Butera Market

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

20-8631811

Nantucket Square

Inland Nantucket Square, L.L.C., a Delaware limited liability company

20-8632213

Hartford Plaza

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

20-8632051

Mundelein Plaza

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Six Corners Plaza

Inland Six Corners, L.L.C., a Delaware limited liability company

30-0127320

Quarry Outlot

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Park St Claire

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Lansing Square

Inland Lansing Square, L.L.C., a Delaware limited liability company

20-2328013

Maple Park Place

Inland Maple Park Place, LLC, a Delaware limited liability company

61-1477068

Golf Road Plaza

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Verizon

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

River Square

Inland River Square, L.L.C, a Delaware limited liability company

20-2328181

Rivertree Court

Inland Rivertree Court, L.L.C., a Delaware limited liability company

45-0677948

Glendale Heights Retail

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

22nd Street Plaza Outlot

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Skokie Fashion Square II

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

30-0230934

Naper West

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

Shops At Coopers Grove

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Oliver Square

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Lake Park Plaza

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

Elmhurst City Centre

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

45-3122214

Chestnut Court

Inland Chestnut Court, L.L.C., a Delaware limited liability company

45-3122181

St James Crossing

Inland St. James Crossing, L.L.C., a Delaware limited liability company

45-3122132

Oak Forest Commons

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

Oak Forest Commons III

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Bergen Plaza

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

Staples

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

32-0113619

Wauconda Shopping Center

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

45-3114345

Berwyn Plaza

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

45-0677792

Schaumburg Plaza

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Winnetka Commons

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

45-0678053

Eastgate Center

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

20-2328376

West River Crossing

Inland West River Crossings, L.L.C.,, a Delaware limited liability company

61-1477063

Hickory Creek Marketplace

Inland Hickory Creek, L.L.C., a Delaware limited liability company

61-1477062

Orland Greens

Inland Orland Greens, L.L.C., a Delaware limited liability company

37-1487346

Two Rivers Plaza

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

37-1487347

Riverplace Center

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

61-1469199

Rose Plaza

Inland Elmwood Park, L.L.C., a Delaware limited liability company

76-0726666

Carmax - Schaumburg

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

61-1469281

Park Center

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

37-1487349

Hammond Mills

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

38-3700343

Plymouth Collection

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

35-2229012

Grand Traverse Crossings

Inland Traverse City, L.L.C., a Delaware limited liability company

61-1469280

The Plaza

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

37-1487348

Baytowne Square

Inland Baytowne Square, L.L.C., a Delaware limited liability company

37-1488106

Baytowne Shoppes

Inland Baytowne Square, L.L.C., a Delaware limited liability company

37-1488106

Gateway Square

Inland Gateway Square, L.L.C., a Delaware limited liability company

20-2328295

Oak Lawn Town Center

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Bally's Total Fitness

Inland Ryan, LLC, a Delaware limited liability company

36-4311741

Michael's

Inland Real Estate Riverdale, L.L.C., a Delaware limited liability company

32-0014038

Home Goods Riverdale

Inland Coon Rapids Riverdale, L.L.C., a Delaware limited liability company

20-3688283

Schaumburg Promenade

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

20-2328245

Rite-Aid

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

36-4499783

Disney Celebration 200

Inland 200 Celebration Place, a Delaware Business Trust

37-1434128

Brunswick Market Center

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

14-1853068

Medina Marketplace

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

14-1853064

Cub Foods - Hutchinson

Inland Hutchinson, L.L.C., a Delaware limited liability company

47-0898235

Mankato Heights

Inland Mankato Heights, L.L.C., a Delaware limited liability company

76-0726665

Rochester Marketplace

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

76-0737642

University Crossings

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

56-2474307

Park Avenue Centre

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

20-2957731

Wauconda Crossings

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

20-5390544

Apache Shoppes

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

20-8030136

Bradley Commons

Inland Bradley Commons, L.L.C., a Delaware limited liability company

45-3710303





Schedule 1.1







Loan No. 1005936







SCHEDULE 4.5




LITIGATION







NONE





Schedule 4.5







Loan No. 1005936







SCHEDULE 4.14




SUBSIDIARIES; INVESTMENT AFFILIATES




SECTION A:

SUBSIDIARIES

Legal Name

Tax ID

Percentage Ownership

Interest

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

20-3773203

100%

IN Retail Manager, L.L.C., a Delaware limited liability company

34-2012073

100%

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

20-8631811

100%

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

20-8631877

100%

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

38-3700343

100%

Inland 200 Celebration Place Delaware Business Trust

37-1434128

100%

Inland 200 Celebration Place, L.L.C., a Delaware limited liability company

02-0623499

100%

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

61-1469281

100%

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

20-8030136

100%

Inland Aurora Venture, L.L.C., a Delaware limited liability company

20-3423403

100%

Inland Baytowne Square, L.L.C., a Delaware limited liability company

37-1488106

100%

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

45-3122003

100%

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

45-0677792

100%

Inland Big Lake, L.L.C., a Delaware limited liability company

20-3562678

100%

Inland Bohl Farm, L.L.C., a Delaware limited liability company

27-2814256

100%

Inland Boise, L.L.C., a Delaware limited liability company

27-0980482

100%

Inland Bradley Commons, L.L.C., a Delaware limited liability company

45-3710303

100%

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

14-1853068

100%

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

27-2814207

100%

Inland Caton Crossing, L.L.C., a Delaware limited liability company

35-2208291

100%

Inland Chestnut Court, L.L.C., a Delaware limited liability company

45-3122181

100%

Inland Cliff Lake, L.L.C., a Delaware limited liability company

27-2814099

100%

Inland Commercial Property Management, Inc., an Illinois corporation

36-3928433

100%

Inland Coon Rapids Riverdale, L.L.C., a Delaware limited liability company

20-3688283

100%

Inland Countryside, L.L.C., a Delaware limited liability company

27-2178363

100%

Inland Crystal Point, L.L.C., a Delaware limited liability company

20-2513517

100%

Inland Downers Grove Marketplace, L.L.C, a Delaware limited liability company

20-3656075

100%

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

20-2328376

100%

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

27-2813975

100%

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

45-3122214

100%

Inland Elmwood Park, L.L.C., a Delaware limited liability company

76-0726666

100%

Inland Exchange Venture Corporation, a Delaware corporation

26-4809999

100%

Inland Four Flaggs Annex, L.L.C., a Delaware limited liability company

48-1282844

100%

Inland Four Flaggs, L.L.C., a Delaware limited liability company

38-3659860

100%

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

32-0113619

100%

Inland Gateway Square, L.L.C., a Delaware limited liability company

20-2328295

100%

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

20-8631958

100%

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

20-4044404

100%

Inland Grayhawk, L.L.C., a Delaware limited liability company

20-3562639

100%

Inland Hammond Mills, L.L.C., a Delaware limited liability company

27-2814035

100%

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

20-8632051

100%

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

20-8632124

100%

Inland Hickory Creek, L.L.C., a Delaware limited liability company

61-1477062

100%

Inland Hutchinson, L.L.C., a Delaware limited liability company

47-0898235

100%

Inland Iroquois Center, L.L.C., a Delaware limited liability company

20-8632435

100%

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

27-3662057

100%

Inland Lake Park Plaza, L.L.C., a Delaware limited liability company

45-3114564

100%

Inland Lakemoor, L.L.C., a Delaware limited liability company

20-8685116

100%

Inland Lansing Square, L.L.C., a Delaware limited liability company

20-2328013

100%

Inland Maple Grove, L.L.C., a Delaware limited liability company

45-3114517

100%

Inland Maple Park Place, LLC, a Delaware limited liability company

61-1477068

100%

Inland McHenry Road, L.L.C, a Delaware limited liability company

27-2178258

100%

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

14-1853064

100%

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

27-3899340

100%

Inland Nantucket Square, L.L.C., a Delaware limited liability company

20-8632213

100%

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

20-4927536

100%

Inland Oak Forest Commons, L.L.C., a Delaware limited liability company

45-3122093

100%

Inland Orland Greens, L.L.C., a Delaware limited liability company

37-1487346

100%

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

37-1487349

100%

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

45-3114441

100%

Inland Pine Tree, L.L.C., a Delaware limited liability company

20-3655945

100%

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

35-2229012

100%

Inland PT JV I, L.L.C., a Delaware limited liability company

20-8685219

100%

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

36-4484515

100%

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

36-4255068

100%

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

38-3651484

100%

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

36-4499783

100%

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

20-2957731

100%

Inland Real Estate LB I Corporation, a Delaware corporation

36-4251215

100%

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

100%

Inland Real Estate Naperwest, L.L.C., a Delaware limited liability company

32-0029634

100%

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

35-2176090

100%

Inland Real Estate Riverdale, L.L.C., a Delaware limited liability company

32-0014038

100%

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

37-1431696

100%

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

56-2474307

100%

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

100%

Inland River Square, L.L.C, a Delaware limited liability company

20-2328181

100%

Inland Riverdale Commons, L.L.C., a Delaware limited liability company

45-3114472

100%

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

61-1469199

100%

Inland Rivertree Court, L.L.C., a Delaware limited liability company

45-0677948

100%

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

76-0737642

100%

Inland Ryan, LLC, a Delaware limited liability company

36-4311741

93%

Inland Salem Square, L.L.C., a Delaware limited liability company

20-8632273

100%

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

20-2328245

100%

Inland Shakopee Valley Marketplace, L.L.C, a Delaware limited liability company

14-1853071

100%

Inland Shingle Creek, L.L.C., a Delaware limited liability company

27-2813929

100%

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

14-1853059

100%

Inland Six Corners, L.L.C., a Delaware limited liability company

30-0127320

100%

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

30-0230934

100%

Inland St. James Crossing, L.L.C., a Delaware limited liability company

45-3122132

100%

Inland Tinley Cars, L.L.C., a Delaware limited liability company

27-2814154

100%

Inland Traverse City, L.L.C., a Delaware limited liability company

61-1469280

100%

Inland TRS Property Management, Inc., an Illinois corporation

27-2770392

100%

Inland Tuscany Village, L.L.C., a Delaware limited liability company

20-8493967

100%

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

37-1487347

100%

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

37-1487348

100%

Inland Venture Corporation, a Delaware corporation

20-3795142

100%

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

20-5390544

100%

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

45-3114345

100%

Inland Waupaca, L.L.C., a Delaware limited liability company

20-4542138

100%

Inland West River Crossings, L.L.C, a Delaware limited liability company

61-1477063

100%

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

45-0678053

100%

Inland Woodfield Plaza, L.L.C, a Delaware limited liability company

20-2328098

100%

Inland Woodland Heights, L.L.C., a Delaware limited liability company

27-3662257

100%

INP Retail Management Company, L.L.C., a Delaware limited liability company

27-2800637

100%







SECTION B:

LIST OF INVESTMENT AFFILIATES




Joint Venture Vehicle:

Joint Venture Partner:

Borrower Member Affiliate
% Owned / % Voting:

Borrower Member Affiliate FEIN:

IN Retail Fund, L.L.C.

New York State Teacher’s Retirement System

Inland Real Estate Corporation
50% / 50%

36-3953261

IRC – IREX Venture II, L.L.C.

Inland Private Capital Corporation

Inland Exchange Venture Corporation
Variable / Variable

26-4809999

TMK/Inland Aurora Venture, L.L.C.

TMK Aurora Venture, L.L.C.

Inland Aurora Venture, L.L.C.
40% / 50%

20-3423403

NARE/Inland North Aurora Venture, L.L.C.

JT North Aurora, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

NARE/Inland North Aurora Venture II, L.L.C.

JT North Aurora II, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

NARE/Inland North Aurora Venture III, L.L.C.

JT North Aurora III, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

TDC Inland Lakemoor, L.L.C.

TDC Lakemoor Select, LLC

Inland Lakemoor, L.L.C.
48% / 50%

20-8685116

Pine Tree – Inland Development I, L.L.C.

Pine Tree Institutional Realty, LLC

Inland PT JV I, LLC
85% / 50%

20-8685219

INP Retail, L.P.

PGGM PRE Fund

Inland Real Estate Corporation
55% / 50%

36-3953261














Schedule 4.14







Loan No. 1005936







SCHEDULE 4.18




TITLE DEFECTS




Indebtedness Incurred By

 

Indebtedness Owed to

 

Property Encumbered

 

Maturity Date

 

 Amount of Indebtedness

 

 

 

 

 

 

 

 

 

Inland Real Estate Corporation, a Maryland Corporation

 

Metropolitan Capital Bank

 

Corporate - IRC

 

October 1, 2012

 

2,700,000.00

Inland Salem Square, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Salem Square

 

December 21, 2020

 

4,897,000.00

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Hawthorn Village Commons

 

December 21, 2020

 

6,443,000.00

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Grand Hunt Center Outlot

 

April 30, 2015

 

1,517,445.40

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Aurora Commons

 

December 21, 2020

 

6,443,000.00

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick's - Schaumburg

 

April 30, 2015

 

6,855,855.09

Inland Countryside, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick's - Countryside

 

April 30, 2015

 

1,506,554.34

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

Principal Real Estate

 

Iroquois Center

 

April 1, 2014

 

8,750,000.00

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

Bank of America

 

Skokie Fashion Square

 

December 31, 2014

 

6,200,000.00

Inland Woodfield Plaza, L.L.C, a Delaware limited liability company

 

MetLife Insurance Company

 

Woodfield Plaza

 

December 1, 2017

 

12,561,614.67

Inland Downers Grove Marketplace, L.L.C, a Delaware limited liability comapny

 

Allstate

 

Downers Grove Market

 

November 1, 2012

 

12,500,000.00

Inland Woodland Heights, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Woodland Heights

 

December 21, 2020

 

4,175,000.00

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

 

Bank of America

 

Edinburgh Festival

 

December 31, 2012

 

3,880,024.98

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Joliet Commons

 

December 21, 2020

 

11,237,000.00

Inland Tinley Cars, L.L.C., a Delaware limited liability company

 

Bank of America

 

Carmax - Tinley Park

 

December 31, 2012

 

9,744,661.68

Inland Hammond Mills, L.L.C., a Delaware limited liability company

 

Bank of America

 

Food 4 Less - Hammond

 

December 31, 2012

 

2,720,477.32

Inland McHenry Road, L.L.C, a Delaware limited liability company

 

TCF Bank

 

Cub Foods - Buffalo Grove

 

April 30, 2015

 

3,913,747.64

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

 

Bank of America

 

Burnsville Crossing

 

December 31, 2012

 

3,790,829.53

Inland Cliff Lake, L.L.C., a Delaware limited liability company

 

Bank of America

 

Cliff Lake Centre

 

December 31, 2012

 

3,969,221.42

Inland Ryan, LLC, a Delaware limited liability company

 

Allstate

 

Dunkirk Square

 

August 1, 2012

 

4,050,000.00

Inland Ryan, LLC, a Delaware limited liability company

 

Allstate

 

Park Place Plaza

 

August 1, 2012

 

6,500,000.00

Inland Ryan, LLC, a Delaware limited liability company

 

Allstate

 

Riverdale Commons

 

August 1, 2012

 

9,850,000.00

Inland Shingle Creek, L.L.C., a Delaware limited liability company

 

Bank of America

 

Shingle Creek

 

December 31, 2012

 

1,940,012.47

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Pine Tree Plaza

 

December 21, 2020

 

10,825,000.00

Inland Bohl Farm, L.L.C., a Delaware limited liability company

 

Bank of America

 

Bohl Farm Marketplace

 

December 31, 2012

 

5,128,769.08

Inland Gurnee, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Petsmart

 

April 30, 2015

 

2,177,929.45

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Deer Trace

 

December 21, 2020

 

9,691,000.00

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Townes Crossing

 

December 21, 2020

 

6,289,000.00

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Park Square

 

January 1, 2014

 

10,000,000.00

Inland Four Flaggs, L.L.C., a Delaware limited liability company

 

John Hancock Life Insurance

Four Flaggs

 

January 1, 2018

 

11,167,219.69

Inland Shakopee Valley Marketplace, L.L.C, a Delaware limited liability company

 

MetLife Insurance Company

 

Shakopee Valley Marketplace

 

December 1, 2017

 

7,912,828.10

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

MetLife Insurance Company

 

Shops At Orchard Place

 

December 1, 2017

 

24,727,587.97

Inland Caton Crossing, L.L.C., a Delaware limited liability company

 

Wachovia

 

Caton Crossing

 

June 1, 2021

 

7,700,000.00

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

MetLife Insurance Company

 

Crystal Point

 

December 1, 2017

 

17,704,952.97

Inland Big Lake, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Big Lake Town Square

 

January 1, 2014

 

6,250,000.00

Inland Grayhawk, L.L.C., a Delaware limited liability company

 

Midland Loan Services

 

Shoppes At Grayhawk

 

April 1, 2014

 

16,729,384.62

Inland Waupaca, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Roundy's - Waupaca

 

April 30, 2015

 

4,263,079.43

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

Prudential Asset Resources

 

Orland Park Place Outlots

 

December 1, 2014

 

5,429,088.59

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons

 

November 1, 2014

 

71,602,386.65

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons II

 

November 1, 2014

 

18,928,299.23

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Roundy's Menomonee Falls

 

December 1, 2020

 

10,300,000.00

PTI Ft. Wayne, LLC, a Delaware limited liability company

 

Bank of America

 

Orchard Crossing

 

August 31, 2013

 

14,800,000.00





Schedule 4.18







Loan No. 1005936







SCHEDULE 4.23




ENVIRONMENTAL MATTERS










NONE





Schedule 4.23







Loan No. 1005936







SCHEDULE 4.26




QUALIFYING UNENCUMBERED PROPERTIES




Bldg #

 

Bldg Name

10201

 

Butera Market

10202

 

Nantucket Square

10203

 

Hartford Plaza

10205

 

Mundelein Plaza

10209

 

Six Corners Plaza

10211

 

Quarry Outlot

10213

 

Park St Claire

10214

 

Lansing Square

10215

 

Maple Park Place

10217

 

Golf Road Plaza

10219

 

Verizon

10221

 

River Square

10222

 

Rivertree Court

10223

 

Glendale Heights Retail

10224

 

22nd Street Plaza Outlot

10230

 

Skokie Fashion Square II

10231

 

Naper West

10234

 

Shops At Coopers Grove

10235

 

Oliver Square

10238

 

Lake Park Plaza

10241

 

Elmhurst City Centre

10242

 

Chestnut Court

10243

 

St James Crossing

10244

 

Oak Forest Commons

10245

 

Oak Forest Commons III

10248

 

Bergen Plaza

10250

 

Staples

10251

 

Wauconda Shopping Center

10252

 

Berwyn Plaza

10254

 

Schaumburg Plaza

10255

 

Winnetka Commons

10256

 

Eastgate Center

10258

 

West River Crossing

10259

 

Hickory Creek Marketplace

10260

 

Orland Greens

10261

 

Two Rivers Plaza

10265

 

Riverplace Center

10267

 

Rose Plaza

10268

 

Carmax - Schaumburg

10270

 

Park Center

10271

 

Hammond Mills

10272

 

Plymouth Collection

10273

 

Grand Traverse Crossings

10274

 

The Plaza

10275

 

Baytowne Square

10276

 

Baytowne Shoppes

10279

 

Cub Foods - Indianapolis

10280

 

Gateway Square

10283

 

Oak Lawn Town Center

10284

 

Bally's Total Fitness

10292

 

Riverdale Commons Outlot

10293

 

Michael's

10294

 

Home Goods Riverdale

10299

 

Schaumburg Promenade

10303

 

Rite-Aid

10306

 

Disney Celebration 200

10312

 

Brunswick Market Center

10313

 

Medina Marketplace

10317

 

Cub Foods - Hutchinson

10318

 

Mankato Heights

10321

 

Rochester Marketplace

10322

 

University Crossings

10333

 

Park Avenue Centre

10334

 

Wauconda Crossings

10335

 

Apache Shoppes

10344

 

Bradley Commons





Schedule 4.26






Loan No. 1005936







SCHEDULE 5.13(ii)




INVESTMENTS




Legal Name

Tax ID

 

 

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

20-3773203

IN Retail Manager, L.L.C., a Delaware limited liability company

34-2012073

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

20-8631811

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

20-8631877

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

38-3700343

Inland 200 Celebration Place Delaware Business Trust

37-1434128

Inland 200 Celebration Place, L.L.C., a Delaware limited liability company

02-0623499

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

61-1469281

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

20-8030136

Inland Aurora Venture, L.L.C., a Delaware limited liability company

20-3423403

Inland Baytowne Square, L.L.C., a Delaware limited liability company

37-1488106

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

45-3122003

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

45-0677792

Inland Big Lake, L.L.C., a Delaware limited liability company

20-3562678

Inland Bohl Farm, L.L.C., a Delaware limited liability company

27-2814256

Inland Boise, L.L.C., a Delaware limited liability company

27-0980482

Inland Bradley Commons, L.L.C., a Delaware limited liability company

45-3710303

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

14-1853068

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

27-2814207

Inland Caton Crossing, L.L.C., a Delaware limited liability company

35-2208291

Inland Chestnut Court, L.L.C., a Delaware limited liability company

45-3122181

Inland Cliff Lake, L.L.C., a Delaware limited liability company

27-2814099

Inland Commercial Property Management, Inc., an Illinois corporation

36-3928433

Inland Coon Rapids Riverdale, L.L.C., a Delaware limited liability company

20-3688283

Inland Countryside, L.L.C., a Delaware limited liability company

27-2178363

Inland Crystal Point, L.L.C., a Delaware limited liability company

20-2513517

Inland Downers Grove Marketplace, L.L.C, a Delaware limited liability comapny

20-3656075

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

20-2328376

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

27-2813975

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

45-3122214

Inland Elmwood Park, L.L.C., a Delaware limited liability company

76-0726666

Inland Exchange Venture Corporation, a Delaware corporation

26-4809999

Inland Four Flaggs Annex, L.L.C., a Delaware limited liability company

48-1282844

Inland Four Flaggs, L.L.C., a Delaware limited liability company

38-3659860

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

32-0113619

Inland Gateway Square, L.L.C., a Delaware limited liability company

20-2328295

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

20-8631958

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

20-4044404

Inland Grayhawk, L.L.C., a Delaware limited liability company

20-3562639

Inland Hammond Mills, L.L.C., a Delaware limited liability company

27-2814035

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

20-8632051

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

20-8632124

Inland Hickory Creek, L.L.C., a Delaware limited liability company

61-1477062

Inland Hutchinson, L.L.C., a Delaware limited liability company

47-0898235

Inland Iroquois Center, L.L.C., a Delaware limited liability company

20-8632435

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

27-3662057

Inland Lake Park Plaza, L.L.C., a Delaware limited liability company

45-3114564

Inland Lakemoor, L.L.C., a Delaware limited liability company

20-8685116

Inland Lansing Square, L.L.C., a Delaware limited liability company

20-2328013

Inland Maple Grove, L.L.C., a Delaware limited liability company

45-3114517

Inland Maple Park Place, LLC, a Delaware limited liability company

61-1477068

Inland McHenry Road, L.L.C, a Delaware limited liability company

27-2178258

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

14-1853064

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

27-3899340

Inland Nantucket Square, L.L.C., a Delaware limited liability company

20-8632213

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

20-4927536

Inland Oak Forest Commons, L.L.C., a Delaware limited liability company

45-3122093

Inland Orland Greens, L.L.C., a Delaware limited liability company

37-1487346

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

37-1487349

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

45-3114441

Inland Pine Tree, L.L.C., a Delaware limited liability company

20-3655945

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

35-2229012

Inland PT JV I, L.L.C., a Delaware limited liability company

20-8685219

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

36-4484515

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

36-4255068

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

38-3651484

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

36-4499783

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

20-2957731

Inland Real Estate LB I Corporation, a Delaware corporation

36-4251215

Inland Real Estate LB I LLC, a Delaware limited liability company

36-4251217

Inland Real Estate Naperwest, L.L.C., a Delaware limited liability company

32-0029634

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

35-2176090

Inland Real Estate Riverdale, L.L.C., a Delaware limited liability company

32-0014038

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

37-1431696

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

56-2474307

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

36-4334804

Inland River Square, L.L.C, a Delaware limited liability company

20-2328181

Inland Riverdale Commons, L.L.C., a Delaware limited liability company

45-3114472

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

61-1469199

Inland Rivertree Court, L.L.C., a Delaware limited liability company

45-0677948

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

76-0737642

Inland Ryan, LLC, a Delaware limited liability company

36-4311741

Inland Salem Square, L.L.C., a Delaware limited liability company

20-8632273

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

20-2328245

Inland Shakopee Valley Marketplace, L.L.C, a Delaware limited liability company

14-1853071

Inland Shingle Creek, L.L.C., a Delaware limited liability company

27-2813929

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

14-1853059

Inland Six Corners, L.L.C., a Delaware limited liability company

30-0127320

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

30-0230934

Inland St. James Crossing, L.L.C., a Delaware limited liability company

45-3122132

Inland Tinley Cars, L.L.C., a Delaware limited liability company

27-2814154

Inland Traverse City, L.L.C., a Delaware limited liability company

61-1469280

Inland TRS Property Management, Inc., an Illinois corporation

27-2770392

Inland Tuscany Village, L.L.C., a Delaware limited liability company

20-8493967

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

37-1487347

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

37-1487348

Inland Venture Corporation, a Delaware corporation

20-3795142

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

20-5390544

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

45-3114345

Inland Waupaca, L.L.C., a Delaware limited liability company

20-4542138

Inland West River Crossings, L.L.C, a Delaware limited liability company

61-1477063

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

45-0678053

Inland Woodfield Plaza, L.L.C, a Delaware limited liability company

20-2328098

Inland Woodland Heights, L.L.C., a Delaware limited liability company

27-3662257

INP Retail Management Company, L.L.C., a Delaware limited liability company

27-2800637





ENDNOTES

i

LIST OF INVESTMENT AFFILIATES




Joint Venture Vehicle:

Joint Venture Partner:

Borrower Member Affiliate
% Owned / % Voting:

Borrower Member Affiliate FEIN:

IN Retail Fund, L.L.C.

New York State Teacher’s Retirement System

Inland Real Estate Corporation
50% / 50%

36-3953261

IRC – IREX Venture II, L.L.C.

Inland Private Capital Corporation

Inland Exchange Venture Corporation
Variable / Variable

26-4809999

TMK/Inland Aurora Venture, L.L.C.

TMK Aurora Venture, L.L.C.

Inland Aurora Venture, L.L.C.
40% / 50%

20-3423403

NARE/Inland North Aurora Venture, L.L.C.

JT North Aurora, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

NARE/Inland North Aurora Venture II, L.L.C.

JT North Aurora II, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

NARE/Inland North Aurora Venture III, L.L.C.

JT North Aurora III, LLC

Inland North Aurora Venture, L.L.C.
45% / 50%

20-4927536

TDC Inland Lakemoor, L.L.C.

TDC Lakemoor Select, LLC

Inland Lakemoor, L.L.C.
48% / 50%

20-8685116

Pine Tree – Inland Development I, L.L.C.

Pine Tree Institutional Realty, LLC

Inland PT JV I, LLC
85% / 50%

20-8685219

INP Retail, L.P.

PGGM PRE Fund

Inland Real Estate Corporation
55% / 50%

36-3953261











Schedule 5.13(ii)


